 



EXHIBIT 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified,
supplemented, renewed or restated from time to time, the “Agreement”) is made as
of July 25, 2006, by and among JOHN B. SANFILIPPO & SON, INC., a Delaware
corporation (“Borrower”), the financial institutions listed on the signature
pages hereof and each other financial institution that may hereafter become a
party hereto in accordance with the provisions hereof (collectively the
“Lenders” and individually a “Lender”) and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“U.S. Bank”), in its capacity as Agent for the
Lenders and Issuer (in such capacity, the “Agent”).
RECITAL
     Borrower, the Agent and other lenders entered into a Credit Agreement dated
March 31, 1998 (as amended, the “Prior Agreement”). Borrower has requested that
the Prior Agreement be amended and restated to provided for additional loans,
advances, extensions of credit and/or other financial accommodations, and the
Lenders are willing to do so on the following terms and conditions.
     NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Agreement, and of any loans or extensions of credit
or other financial accommodations at any time made to or for the benefit of
Borrower by the Agent and the Lenders, Borrower, the Agent and the Lenders agree
as follows:
     1 DEFINITIONS.
     1.1 General Definitions. When used herein, the following capitalized terms
shall have the meanings indicated, whether used in the singular or the plural:
     “Adjusted Borrowing Base Limit I” shall mean, at any time, (a) prior to any
increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b) an amount equal to the lesser of (i) the Borrowing Base Limit,
or (ii) the Available Amount plus the lesser of (A) the positive difference, if
any, of the Borrowing Base minus the total amount of the Line of Credit Loan
Commitment, or (B) $25,000,000, or (b) after any increase of the total amount of
the Line of Credit Loan Commitment per Section 8.30(b) an amount equal to the
lesser of (i) the Borrowing Base Limit, or (ii) the Available Amount.
     “Adjusted Borrowing Base Limit II” shall mean, at any time, (a) prior to
any increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b) an amount equal to the lesser of (i) the Borrowing Base Limit,
or (ii) the Available Amount plus the lesser of (A) the positive difference, if
any, of the Borrowing Base minus the total amount of the Line of Credit Loan
Commitment, or (B) $10,000,000, or (b) after any increase of the total amount of
the

- 1 -



--------------------------------------------------------------------------------



 



Line of Credit Loan Commitment per Section 8.30(b) an amount equal to the lesser
of (i) the Borrowing Base Limit, or (ii) the Available Amount.
     “Adjusted Borrowing Base Limit III” shall mean, at any time, (a) prior to
any increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b) an amount equal to the lesser of (i) the Borrowing Base Limit,
or (ii) the Available Amount plus the lesser of (A) the positive difference, if
any, of the Borrowing Base minus the total amount of the Line of Credit Loan
Commitment, or (B) $20,000,000, or (b) after any increase of the total amount of
the Line of Credit Loan Commitment per Section 8.30(b) an amount equal to the
lesser of (i) the Borrowing Base Limit, or (ii) the Available Amount.
     “Affiliate” shall mean any Person: (a) that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, Borrower; (b) that directly or beneficially owns or holds ten
percent (10%) or more of any class of the voting equity interest of Borrower;
(c) ten percent (10%) or more of the voting equity interest of which is owned
directly or beneficially or held by Borrower; or (d) that is a director or
officer of Borrower.
     “Agent” has the meaning set forth in the introduction and shall include any
successor to the Agent that has been appointed in accordance with Section 7.11.
     “Agent’s Letter” shall mean the letter agreement between Borrower and the
Agent of substantially even date with this Agreement.
     “Anniversary Date” shall mean July 25, 2007 and each July 25 thereafter.
     “Applicable Margin” shall mean with respect to Swing Line Loans or Line of
Credit Advances that are Prime Rate Loans or LIBOR Rate Loans, or with respect
to Non-Use Fees and Letter of Credit Fees the rates per annum set forth below
for the then applicable Financial Performance Level:

                                      Swing Line Loans,                 LIBOR
Rate Loans     Financial           and Letter of     Performance Level   Prime
Rate Loans   Credit Fees   Non-Use Fees
Level 1
    1.50 %     3.25 %     0.25 %
Level 2
    1.00 %     2.75 %     0.25 %
Level 3
    0.50 %     2.25 %     0.20 %
Level 4
    0.000 %     1.75 %     0.20 %
Level 5
    0.000 %     1.25 %     0.15 %

- 2 -



--------------------------------------------------------------------------------



 



     The initial Financial Performance Level shall be Level 3. The Agent will
review Borrower’s financial performance as of each fiscal quarter end, beginning
with the fiscal quarter end in June of 2006, after its receipt of Borrower’s
financial statements and Compliance Certificate as of the end of such fiscal
quarter, and will confirm Borrower’s determination as to Borrower’s Financial
Performance Level based on such fiscal quarter. As so confirmed by the Agent,
Borrower’s Financial Performance Level will determine the Applicable Margin
effective for Prime Rate Loans and LIBOR Rate Loans, and with respect to Letter
of Credit Fees and Non-Use Fees for the three month period beginning on the
fifteenth day of the second month following the end of such fiscal quarter. If
the Agent does not receive such quarter end statements on or before the date
they are due in accordance with Section 5.1, Borrower’s Financial Performance
Level shall be deemed to be Level 1 beginning with the fifteenth day of the
second month following the end of such fiscal quarter and shall remain at Level
1 until the 15th Business Day after such financial statements are received by
the Agent and a determination by the Agent that a different Financial Level
shall apply during the remainder of the three month period.
     “Available Amount ” shall mean, at any time, an amount equal to (a) the
Line of Credit Loan Commitments minus (b) the sum of (i) the aggregate principal
amount of the Line of Credit Loan Liabilities, and (ii) the aggregate amount of
the LC Obligations.
     “Bainbridge Bonds” shall mean the bonds now or hereafter issued pursuant to
the Bainbridge Indenture.
     “Bainbridge Bond Documents” shall mean all agreements, instruments and
documents as now in effect and executed or delivered in connection with the
Bainbridge Indenture, and as the same may be amended, replaced, restated and/or
supplemented from time to time hereafter, including without limitation, the
Bainbridge Loan Agreement.
     “Bainbridge Indenture” shall mean that certain Trust Indenture dated as of
June 1, 1987 between the Decatur County — Bainbridge Industrial Development
Authority and Trust Company Bank, as now in effect and as the same may be
amended, replaced, restated and/or supplemented from time to time hereafter.
     “Bainbridge Letter” shall mean the Letter issued by LaSalle Bank National
Association now in existence or hereafter issued pursuant to this Agreement for
the purpose of securing the payment of principal or interest on the Bainbridge
Bonds.
     “Bainbridge Loan Agreement” shall mean that certain Loan Agreement dated as
of June 1, 1987, between the Decatur County — Bainbridge Industrial Development
Authority and Borrower, as now in effect and as the same may be amended,
replaced, restated and/or supplemented hereafter.

- 3 -



--------------------------------------------------------------------------------



 



     “Bainbridge Loan Documents” shall mean all agreements, instruments and
documents executed or delivered in connection with the Bainbridge Loan
Agreement, as now in existence and as the same may be amended, replaced,
restated and/or supplemented from time to time.
     “Borrowing Base” shall mean an amount determined and computed as follows:
The sum of:
100% of Immediately Available Funds in Cash Collateral Accounts;
85% of Eligible Accounts consisting of Accounts other than Foreign Accounts and
other than Accounts from the sale of peanut seed to growers;
75% of Eligible Accounts consisting of Foreign Accounts;
75% of Eligible Accounts consisting of Accounts from the sale of peanut seed to
growers not to exceed $3,000,000 in aggregate on a gross basis;
70% of Eligible Inventory, valued at the lower of cost or market; and
The lesser of (a) 75% of the appraised net orderly liquidation value of
Equipment covered by the Security Agreement plus 50% of the appraised fair
market value of the real property covered by the Mortgage, and (b) 100% of the
Obligations outstanding under the Note Purchase Agreement;
Minus:
100% of all Producer Payables, including related outstanding checks; and
100% of the Obligations outstanding under the Note Purchase Agreement.
     “Borrowing Base Certificate” shall mean a certificate in form and substance
reasonably acceptable to the Agent, signed by an officer of Borrower, setting
forth the amount of Borrower’s Borrowing Base.
     “Borrowing Base Limit” shall mean, at any time, an amount equal to (a) the
Borrowing Base minus (b) the sum of (i) the aggregate principal amount of the
Line of Credit Loan Liabilities, and (ii) the aggregate amount of the LC
Obligations.
     “Business Day” shall mean any day of the year on which commercial banks in
New York, New York are not required or authorized to close, provided, however,
that when used in the definition of LIBOR Rate or Interest Period, or when
otherwise used in connection with a rate determination, borrowing or payment in
respect of a LIBOR Rate Loan, the term “Business Day” shall also exclude any day
on which banks in London, England are not open for dealings in deposits of
Dollars in the London interbank market.
     “Cash Against Document Sales” shall mean sales by Borrower of Inventory in
transit to an Account Debtor located outside of the United States or Canada, but
in a country listed on Exhibit 1A (which may be amended from time to time in the
reasonable determination of the Agent to either add or delete countries form the
list), covered by Documents held or constructively held by Borrower, wherein the
Documents shall not be delivered or released until

- 4 -



--------------------------------------------------------------------------------



 



the related Foreign Account has been paid in full in Immediately Available Funds
in a deposit account of Borrower in the United States.
     “Cash Collateral Accounts” shall mean Deposit Accounts that have been
blocked from any use except for application of funds to the Obligations.
     “Closing Date” shall mean the date of this Agreement.
     “Commitment” shall mean, as to any Lender, such Lender’s Line of Credit
Loan Commitment and the Agent’s commitment to cause the Issuance of Letters
under the Line of Credit, and “Commitments” shall mean collectively, such
Commitments for all the Lenders and the Agent.
     “Daily Reset LIBOR Rate” shall mean, an annual rate equal to the one-month
LIBOR rate quoted by Bank from Telerate Page 3750 or any successor thereto,
which shall be that one-month LIBOR rate in effect and reset each Business Day,
adjusted for any reserve requirement and any subsequent costs arising from a
change in any Governmental Requirement.
     “Default” shall mean the occurrence or existence of: (a) an event which,
through the passage of time or the service of notice or both, would (assuming no
action is taken by Borrower or any other Person to cure the same) mature into a
Matured Default; or (b) an event which requires neither the passage of time nor
the service of notice to mature into a Matured Default.
     “Dollars” and “$” shall mean lawful currency of the United States of
America.
     “EBITDA” shall mean, for the then preceding four fiscal quarters, the net
income of Borrower before provision for income taxes, interest expense
(including without limitation, implicit interest expense on capitalized leases
and including the percentage fees assessed under the Note Purchase Agreement,
regardless of how the charge is accounted for per GAAP), depreciation,
amortization and other non-cash expenses or charges (including (i) any non-cash
charges associated with FAS 142 adjustments, and (ii) any one-time slotting fees
or distribution allowances), excluding (to the extent otherwise included):
(a) non-operating gains (including without limitation, extraordinary or
nonrecurring gains, gains from discontinuance of operations and gains arising
from the sale of assets other than Inventory or property, plant and equipment)
during the applicable period; and (b) similar non-operating losses, costs and
expenses during such period (including without limitation fees and expenses
associated with this Agreement and the corresponding amendment to the Note
Purchase Agreement). To the extent not included in net income, proceeds from
business interruption insurance shall be added in the calculation of EBITDA.
     “Eligible Accounts” shall mean, Accounts that the Agent shall have
reasonably determined to be eligible for inclusion in the Borrowing Base at any
particular time. Without limiting the Agent’s right to reasonably determine that
Accounts do not constitute Eligible Accounts, the following Accounts shall not
be Eligible Accounts: (a) all Accounts which are at

- 5 -



--------------------------------------------------------------------------------



 



that time unpaid for a period exceeding ninety (90) days after the original
invoice due date of the original invoice related thereto; (b) all Accounts owing
by an Account Debtor if more than twenty percent (20%) of the Accounts owing by
such Account Debtor are at that time unpaid for a period exceeding that set
forth in the preceding subsection; (c) those Accounts, except Accounts owing
from the Account Debtors listed on Exhibit 1A, of an Account Debtor, the
aggregate face amount of which is in excess of ten percent (10%) of the
aggregate face amount of all other Eligible Accounts of all other Account
Debtors; (d) those Accounts owing from the United States or any department,
agency or instrumentality thereof unless Borrower shall have complied with the
Assignment of Claims Act to the reasonable satisfaction of the Agent;
(e) Accounts which arise out of transactions with Affiliates; (f) Foreign
Accounts, unless such Accounts (i) are covered by a letter of credit issued or
confirmed by a bank acceptable to the Agent, (ii) are covered by foreign credit
insurance acceptable to the Agent; or (iii) arise from Cash Against Document
Sales; (g) Accounts which are or may be subject to rights of setoff or
counterclaim by the Account Debtor (to the extent of the amount of such setoff
or counterclaim); (h) Accounts in which the Collateral Agent does not, for any
reason, have a first priority perfected security interest; and (i) Accounts
which in the Agent’s reasonable determination may be subject to liens or
conflicting claims of ownership, whether such liens or conflicting claims are
asserted or could be asserted by any Person, except for encumbrances permitted
by Section 6.1.
     “Eligible Inventory” shall mean, Inventory that the Agent shall have
reasonably determined to be eligible for inclusion in the Borrowing Base at any
particular time. Without limiting the Agent’s right to reasonably determine that
Inventory does not constitute Eligible Inventory, the following Inventory shall
not be Eligible Inventory: (a) Inventory reasonably determined by the Agent to
be out-of-condition or otherwise unmerchantable, including, without limitation,
Inventory deemed to be out-of-condition or otherwise unmerchantable by the
United States Department of Agriculture, any state’s Department of Agriculture,
or any other Governmental Authority having regulatory authority over Borrower or
any of Borrower’s assets or activities; (b) Inventory for which a prepayment has
been received; (c) Inventory with a gross value in excess of $3,000,000 in the
aggregate or in excess of $300,000 at any one location, in the possession of
third parties, unless it is (i) Inventory for which the Agent has received a
bailee letter satisfactory to the Agent, executed by such third party, or
(ii) covered by warehouse receipts or bills of lading issued by either: (A) a
warehouseman licensed and bonded by the United States Department of Agriculture
or any state’s Department of Agriculture, or (B) a recognized carrier having an
office in the United States and in a financial condition reasonably acceptable
to the Agent; (d) Inventory in which the Collateral Agent does not, for any
reason, have a first priority perfected security interest; and (e) Inventory
which in the Agent’s reasonable determination may be subject to liens or
conflicting claims of ownership, whether such liens or conflicting claims are
asserted or could be asserted by any Person, (except with regard to Producer
Payables deducted in accordance with the Borrowing Base computation and except
for encumbrances otherwise permitted by Section 6.1).
     “Excess Sale Proceeds” shall mean, during any period of determination,
Borrower’s proceeds from the sale of assets (other than (i) the sale of
Inventory in the ordinary course of

- 6 -



--------------------------------------------------------------------------------



 



business, (ii) the sale of worn out or obsolete equipment at salvage value, and
(iii) dispositions of property as described as part of the Project), which are
not used by Borrower for the replacement of the assets sold, in excess of
$1,000,000 in the aggregate in any fiscal year of Borrower.
     “Farm Products” shall mean all personal property of Borrower used or for
use in farming or livestock operations, including without limitation, seed and
harvested or un-harvested crops of all types and descriptions, whether annual or
perennial and including trees, vines and the crops growing thereon, native
grass, grain, feed, feed additives, feed ingredients, feed supplements,
fertilizer, hay, silage, supplies (including without limitation, chemicals,
veterinary supplies and related Goods), livestock of all types and descriptions
(including without limitation, the offspring of such livestock and livestock in
gestation) and any other “farm products” (as defined in the Code).
     “Financial Performance Level” shall mean the applicable level of Borrower’s
financial performance determined in accordance with the table set forth below.

      Financial     Performance     Level   Adjusted Borrowing Base Limit I
Level 1
  Less than or equal to $20,000,000
Level 2
  Less than or equal to $40,000,000 but greater than $20,000,000
Level 3
  Less than or equal to $60,000,000 but greater than $40,000,000
Level 4
  Less than or equal to $80,000,000 but greater than $60,000,000
Level 5
  Greater than $80,000,000

     “Financing Agreements” shall mean all agreements, instruments and
documents, including without limitation, this Agreement and all security
agreements (including but not limited to the Security Agreement), loan
agreements, notes, letter of credit applications, letters of credit, guarantees,
mortgages and deeds of trust (including but not limited to the Mortgage),
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, notices, leases, financing statements and all other written matter at
any time executed by, on behalf of or for the benefit of Borrower and delivered
to the Agent, together with all amendments and all agreements and documents
referred to therein or contemplated thereby and all Bank Products Agreements.
Without limitation, the Financing Agreements shall include the Bainbridge Loan
Documents and the Intercreditor Agreement.
     “Fixed Charge Coverage Ratio” shall mean, for the then preceding four
fiscal quarters, the ratio of Borrower’s: (a) (i) EBITDA during such period,
minus (ii) the amount of cash income taxes paid during such period, minus
(iii) the amount of cash dividends or distributions paid and the amount paid to
redeem capital stock or other equity interests during such period, minus (iv)
the lesser of (A) capital expenditures during such period or (B) depreciation
expense during such period, plus (v) the amount of rent and other lease expense
under operating leases and Synthetic Leases during such period; divided by (b)
(i) the amount of principal paid (or due

- 7 -



--------------------------------------------------------------------------------



 



to be paid if not paid on or before the original due date) by Borrower during
such period with respect to long term debt (including capitalized leases),
excluding payments that were due and counted as of their original due date, plus
(ii) the amount of cash interest paid by Borrower during such period (including
without limitation, implicit interest expense on capitalized leases), plus (iii)
the amount of rent and other lease payments under operating leases and Synthetic
Leases paid during such period.
     “Foreign Accounts” shall mean Accounts of an Account Debtor located outside
of the United States or Canada.
     “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation, any arbitration panel, any court,
any commission, any agency or any instrumentality of the foregoing.
     “Governmental Requirement” shall mean any material law, statute, code,
ordinance, order, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any federal, state, county, municipal, parish, provincial or other Governmental
Authority or any department, commission, board, court, agency or any other
instrumentality of any of them (including any of the foregoing that relate to
environmental standards or controls and occupational safety and health standards
or controls).
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Notes
or on other amounts, if any, payable to such Lender pursuant to this Agreement
or any other Financing Agreement, under laws applicable to such Lender which are
presently in effect, or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
non-usurious interest rate than applicable laws now allow.
     “Immediately Available Funds” shall mean funds with good value on the day
and in the city in which payment is received.
     “Interest Period” shall mean: (a) with respect to LIBOR Rate Loans, the
period of time for which the LIBOR Rate shall be in effect as to any LIBOR Rate
Loan and which shall be a seven or fourteen day, or one, two, three, six, nine
or twelve month period of time, commencing with the borrowing date of the LIBOR
Rate Loan or the expiration date of the immediately

- 8 -



--------------------------------------------------------------------------------



 



preceding Interest Period, as the case may be, applicable to and ending on the
effective date of any rate change or rate continuation made as provided in
Section 2.2 as Borrower may specify in the notice of borrowing delivered
pursuant to Section 2.2 or the notice of interest conversion or continuation
delivered pursuant to Section 2.2; provided however, (b) any Interest Period
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) no Interest Period shall extend beyond the Maturity
Date; and (d) there shall be no more than ten (10) Interest Periods for LIBOR
Rate Loans at any one time.
     “Inventory” shall mean any and all Goods which shall at any time constitute
“inventory” (as defined in the Code) or Farm Products of Borrower, wherever
located (including without limitation, Goods in transit and Goods in the
possession of third parties), or which from time to time are held for sale,
lease or consumption in Borrower’s business, furnished under any contract of
service or held as raw materials, work in process, finished inventory or
supplies (including without limitation, packaging and/or shipping materials).
     “IRC” shall mean the Internal Revenue Code of 1986, as amended, as at any
time in effect, together with all regulations and rulings thereof or thereunder
issued by the Internal Revenue Service.
     “Issue”, “Issued”, “Issues” and “Issuance” shall mean, as the context
requires, with respect to a Letter, the issuance, extension or other amendment
of a Letter pursuant to this Agreement or the Prior Agreement.
     “Issuer” shall mean, with respect to a Letter, any party that Issues such
Letter pursuant to this Agreement.
     “LC Obligations” shall mean, at any time, an amount equal to the aggregate
undrawn and unexpired amount of the outstanding Letters.
     “Letter” or “Letters” shall mean a documentary or standby letter of credit,
issued or outstanding under the Prior Agreement (including but not limited to
the Bainbridge Letter) or Issued for the account of Borrower pursuant to
Section 2.1.3, or all of such letters of credit, respectively.
     “Liabilities” shall mean any and all liabilities, obligations and
indebtedness of Borrower to any Lender or Issuer of any and every kind and
nature, at any time owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise (including without limitation LC Obligations,
Bank Products Obligations, fees, charges and obligations of performance) and
whether arising or existing under this Agreement or any of the other Financing
Agreements or by operation of law.

- 9 -



--------------------------------------------------------------------------------



 



     “LIBOR Rate” shall mean, with respect to each day during each Interest
Period applicable to a LIBOR Rate Advance, the seven or fourteen day, or one,
two, three, six, nine or twelve month LIBOR rate quoted by the Agent from
Telerate Page 3750 or any successor thereto (which shall be the LIBOR rate in
effect two Business Days prior to the LIBOR Rate Loan) rounded up to the nearest
one sixteenth of one percent.
     “LIBOR Rate Loan” shall mean any Loan that bears interest at the LIBOR Rate
plus the Applicable Margin.
     “Line of Credit Loan Commitment” shall mean as to any Lender, such Lender’s
Pro Rata Percentage of One Hundred Million Dollars $100,000,000, as set forth
opposite such Lender’s name under the heading “Loan Commitments” on Schedule A,
subject to Assignment and Acceptance in accordance with Section 8.22, as such
amount may be reduced or terminated from time to time pursuant to Sections 2.3,
2.8 or 7.1 and as such amount may be increased from time to time pursuant to
Section 8.30(b); and “Line of Credit Loan Commitments” shall mean collectively,
the Line of Credit Loan Commitments for all the Lenders.
     “Line of Credit Loan Liabilities” shall mean all of the Liabilities other
than: (a) the LC Obligations; and (b) Bank Products Obligations.
     “Margin Accounts” shall mean, collectively, all Commodity Accounts and all
Commodity Contracts.
     “Matured Default” shall mean the occurrence or existence of any one or more
of the following events: (a) Borrower fails to pay any principal pursuant to any
of the Financing Agreements (other than the Bank Products Agreements) at the
time such principal becomes due or is declared due or Borrower fails to pay any
interest pursuant to any of the Financing Agreements (other than the Bank
Products Agreements) on or before five (5) Business Days after such interest
becomes due or is declared due; (b) Borrower fails to pay any of the Liabilities
(other than the Liabilities referred to in (a) above) on or before ten
(10) Business Days after such Liabilities become due or are declared due;
(c) Borrower fails or neglects to perform, keep or observe any of the covenants,
conditions, promises or agreements contained in Sections 6.1, 6.2 or 6.4;
(d) Borrower fails or neglects to perform, keep or observe any of the covenants,
conditions, promises or agreements contained in this Agreement or in any of the
other Financing Agreements (other than those covenants, conditions, promises and
agreements referred to or covered in (a), (b), and (c) above and other than the
covenants set forth in Section 5.6), and such failure or neglect continues for
more than thirty (30) days after the earlier of the date the Agent gives
Borrower written notice thereof or the date Borrower first learns of such
failure or neglect, provided, however, that such grace period shall not apply,
and a Matured Default shall be deemed to have occurred and to exist immediately
if such failure or neglect may not, in the Agent’s reasonable determination, be
cured by Borrower during such thirty (30) day grace period; (e) the Available
Amount or the Borrowing Base Limit, as calculated in accordance with the
definitions thereof, result in a negative amount; (f) any warranty or
representation set forth herein or at any time made by or on behalf of Borrower
in connection with this Agreement or

- 10 -



--------------------------------------------------------------------------------



 



any of the other Financing Agreements is untrue or incorrect in any material
respect, or any schedule, certificate, statement, report, financial data,
notice, or writing furnished at any time by or on behalf of Borrower to the
Agent or any other Lender is untrue or incorrect in any material respect on the
date as of which the facts set forth therein are stated or certified; (g) a
judgment in excess of $1,000,000 is rendered against Borrower and such judgment
remains unsatisfied or un-discharged and in effect for thirty (30) consecutive
days without a stay of enforcement or execution, provided, however, that this
clause (g) shall not apply to any judgment to the extent Borrower is insured and
with respect to which the insurer has admitted liability in writing for such
judgment; (h) all or any part of the assets of Borrower or any guarantor of any
of the Liabilities come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors; (i) a proceeding under any
bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed against Borrower or any guarantor
of any of the Liabilities and such proceeding is not dismissed within sixty
(60) days of the date of its filing, or a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed by Borrower or any guarantor of any of the
Liabilities, or Borrower or any guarantor of any of the Liabilities makes an
assignment for the benefit of creditors; (j) Borrower or any guarantor of any of
the Liabilities voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated or dies; (k) Borrower is enjoined, restrained, or in
any way prevented by the order of any court or any administrative or regulatory
agency or by the termination or expiration of any permit or license, from
conducting all or any material part of Borrower’s business affairs; (l) Borrower
or any guarantor of any of the Liabilities fails to make any payment due or
otherwise defaults on any other obligation for borrowed money in excess of
$1,000,000 (including but not limited to the Bainbridge Indenture) and the
effect of such failure or default is to cause or permit the holder of such
obligation or a trustee to cause such obligation to become due prior to its date
of maturity; (m) any guarantor of any of the Liabilities asserts the invalidity
of their guaranty, purports to terminate their guaranty or purports to limit the
application thereof to then existing Liabilities; (n) the Agent makes an
expenditure under Section 8.3 and Borrower fails to reimburse the Agent for such
an expenditure in accordance with Section 8.3; (o) Borrower fails or neglects to
perform, keep or observe any of the covenants, conditions, promises or
agreements contained in Section 5.6 of this Agreement, and such failure or
neglect continues for more than thirty (30) days after such failure or neglect
first occurs, provided however, that such grace period shall not apply, and a
Matured Default shall be deemed to have occurred and to exist immediately if
such failure or neglect may not, in the Agent’s reasonable determination, be
cured by Borrower during such thirty (30) day grace period.
     “Maturity Date” shall mean, as applicable, the earlier of: (a) the
Termination Date; or (b) the earlier date of termination in whole of the
Commitments pursuant to Sections 2.3, 2.8 or 7.1.
     “Mortgage” shall mean collectively Borrower’s mortgage and deed of trust
referred to in the Security Agreement.

- 11 -



--------------------------------------------------------------------------------



 



     “Note” or “Notes” shall mean any one of the Line of Credit Notes or all of
the Line of Credit Notes, respectively.
     “Note Purchase Agreement” shall mean the JOHN B. SANFILIPPO & SON, INC.,
$65,000,000, 4.67% Senior Notes due December 1, 2014, Note Purchase Agreement,
Dated December 16, 2004 (as amended, supplemented, restated or otherwise
modified and in effect from time to time).
     “Owner” shall mean any Person who is a holder of Borrower’s capital stock.
     “Person” shall mean any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including without limitation, any instrumentality, division, agency, body or
department thereof).
     “Prime Rate” shall mean the prime rate announced by the Agent from time to
time, which is a base rate that the Agent from time to time establishes and
which serves as the basis upon which effective rates of interest are calculated
for those loans which make reference thereto. The Prime Rate is not necessarily
the lowest rate offered by the Agent. With respect to Prime Rate Loans, each
change in the rate of interest hereunder shall become effective on the date each
Prime Rate change is announced by the Agent.
     “Prime Rate Loan” shall mean any Loan that bears interest at the Prime Rate
plus the Applicable Margin.
     “Project” shall mean the series of transactions whereby Borrower:
     (a) has purchased or will purchase one or more separate parcels of property
in Elgin, Illinois, including the site located at 750 South State Street, Elgin,
Illinois (the “Original Elgin Site”) and the site located at 1707 Randall Road,
Elgin, Illinois (the “Alternate Elgin Site”) (the “Property Purchases”);
     (b) with respect to the Original Elgin Site (whether or not such site is
purchased by Borrower), (w) has previously advanced approximately four million
dollars ($4,000,000) to the City of Elgin, Illinois (or the applicable
instrumentality thereof, the “City”) to facilitate its purchase of such site
from the State of Illinois, (x) has incured and/or advanced or will incur and/or
advance up to an additional $8,000,000 in capital expenditures for the
environmental remediation of site, demolition and removal of buildings on such
site, and preparation of such site for development (the amounts described in
clause (w) and clause (x) being evidenced by non-recourse notes made by the City
of Elgin, Illinois or other instrumentality thereof payable to Borrowers solely
out of sales proceeds of the Original Elgin Site), (y) has developed or may
develop the Original Elgin Site for resale or its own operations and (z) has
sold or may sell such site

- 12 -



--------------------------------------------------------------------------------



 



prior to or after such development, as in each case, Borrower in its reasonable
judgment may determine appropriate (collectively, the “Original Site Plan”);
     (c) with regard to the Alternate Elgin Site, (y) has constructed or may
construct additions to the buildings, expand the existing facilities and upgrade
parts of the existing facility at the Alternate Elgin Site (collectively, the
“Build Out”) and (z) has operated or may operate for lease and lease portions of
office facilities located on the Alternate Elgin Site to third parties
(including leasing office space to the seller of the Alternate Elgin Site);
     (d) has obtained or will obtain up to $65,000,000 of new unsecured term
financing to finance the Property Purchase, the Build Out, the Original Site
Plan and to equip new operating facilities as described above;
     (e) has sold and leased back or may sell and lease back (on an operating
lease basis) all or a portion of its existing facilities located at 3001 Malmo
Drive, Arlington Heights, Illinois, 2299 Busse Road, Chicago and 1851 Arthur
Avenue, Chicago, Illinois and has restructured or may restructure its certain
capital lease of the aforementioned Busse Road location as an operating lease,
and in connection with such sales has prepaid or may prepay the mortgage debt
secured by these facilities and, in the case of the prepayment of the mortgage
debt on the aforementioned Malmo Drive facility, has paid or may pay any
prepayment penalties owing under and pursuant to the documents evidencing such
debt (collectively, the “Sale and Leaseback Arrangements”). Furthermore,
Borrower has terminated or may terminate the capital lease of the facility
located at 300 East Touhy Avenue, Des Plaines, Illinois;
     (f) in connection with the rationalization of its operations, has sold or
otherwise disposed of or may sell or otherwise dispose of equipment and assets
that are redundant, no longer necessary or no longer usable in its business or
which have otherwise become obsolete; and
     (g) has acquired, refurbished, constructed and/or renovated or will
acquire, refurbish, construct and/or renovate equipment, assets and facilities
at the Original Elgin Site and the Alternate Elgin Site in connection with the
development and operation of such locations
     “Property” shall mean those premises owned or operated by Borrower.
     “Pro Rata Percentage” shall mean with respect to any Lender, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Lender’s Line of Credit Loan Commitment, and the denominator of which shall be
the aggregate amount of all the Line of Credit Loan Commitments of the Lenders,
respectively, as adjusted from time to time in accordance with Section 8.22,
which percentages shall be applicable even in the event that the

- 13 -



--------------------------------------------------------------------------------



 



commitments of the Lenders to make Advances have been suspended or terminated in
accordance with the terms of this Agreement.
     “Required Lenders” shall mean, at any time Lenders holding in the aggregate
at least fifty one percent (51%) of the aggregate amount of all of the Lenders’
Commitments, which percentage shall be applicable even in the event that the
commitments of the Lenders to make Advances have been suspended or terminated in
accordance with the terms of this Agreement.
     “Security Agreement” shall mean, the Security Agreement of even date with
this Agreement (as amended, modified, supplemented, renewed or restated from
time to time), by and among Borrower and U.S. Bank, in its capacity as agent for
itself, as Agent under this Agreement, and for the holders of the notes from
time to time outstanding under the Note Purchase Agreement.
     “Swing Line Loan” shall mean any Loan made under the Swing Line.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.
     “Type” shall mean, with respect to any Loan, whether such Loan is a Prime
Rate Loan or a LIBOR Rate Loan.
     “Working Capital” shall mean as of any particular date, Borrower’s combined
current assets, less Borrower’s combined current liabilities determined in
accordance with GAAP, provided, however (a) temporary long-term debt
reclassifications as current liabilities (including during a Sharing Period)
shall not be included as current liabilities, and (b) the aggregate amount of
Loans outstanding shall be included as current liabilities regardless of their
maturity.
     1.2 Index to Other Definitions. When used herein, the following capitalized
terms shall have the meanings given in the indicated portions of this Agreement,
the Security Agreement or the Intercreditor Agreement:

      Term   Location
Accounts
  Security Agreement
Account Debtor
  Security Agreement
Advance, Advances
  Section 2.1.4
Agreement
  introduction
Application
  Section 2.1.3
Assignee
  Section 8.22
Assignment and Acceptance
  Section 8.22
Bank Products Agreements
  Security Agreement
Bank Products Obligations
  Security Agreement

- 14 -



--------------------------------------------------------------------------------



 



      Term   Location
Beneficiary
  Section 2.1.3
Benefit Plans
  Section 4.16
Borrower
  introduction
Code
  Section 1.4
Collateral Agent
  Intercreditor Agreement
Compliance Certificate
  Section 5.1
Default Rate
  Section 2.2
Deposit Accounts
  Security Agreement
Environmental Laws
  Section 4.8
Equalization Transfer
  Section 2.1.4
Equipment
  Security Agreement
ERISA
  Section 4.16
Excess
  Section 8.23
Intercreditor Agreement
  Security Agreement
ISP98
  Section 2.1.3
Lenders
  introduction
Letter of Credit Fee
  Section 2.5
Line of Credit
  Section 2.1.2
Line of Credit Advances
Line of Credit Notes
  Section 2.1.2
Section 2.1.2
Loan Account
  Section 2.6
Loan, Loans
  Section 2.1.4
Non-Use Fee
  Section 2.5
Note Purchase Agreement
  Security Agreement
Obligations
  Security Agreement
Producer Payables
  Security Agreement
Project Related Capital Expenditures
  Section 6.7
Purchasing Lender
  Section 2.1.4
Replacement Candidate
  Section 8.31
Secured Parties
  Security Agreement
Securities Act
  Section 8.32
Selling Lender
  Section 2.1.4
Sharing Period
  Intercreditor Agreement
Swing Line
  Section 2.1.1
Swing Line Advances
  Section 2.1.1
Taxes
  Section 8.21
Termination Date
  Section 2.1.1
UCP
  Section 2.1.3

     1.3 Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined in this Agreement shall have the meanings customarily
given them in accordance with GAAP, as consistently applied as of the date of
this Agreement.

- 15 -



--------------------------------------------------------------------------------



 



     1.4 Others Defined in Colorado Uniform Commercial Code. All other terms
contained in this Agreement (which are not specifically defined in this
Agreement) shall have the meanings set forth in the Uniform Commercial Code of
Colorado (“Code”) to the extent the same are used or defined therein,
specifically including, but not limited to the following: Chattel Paper,
Commodity Accounts, Commodity Contracts, Goods and Instruments.
     2 LOANS, LETTERS OF CREDIT AND FEES.
     2.1 Loans and Letters of Credit. Subject to all of the terms and conditions
contained in this Agreement, the Agent and the Lenders severally and not jointly
agree to make the following extensions of credit to or for the benefit of
Borrower:
     2.1.1 Swing Line. The Agent agrees to make advances (“Swing Line Advances”)
to Borrower from time to time on any one or more Business Days from and after
the date of this Agreement, upon Borrower’s written (including facsimile) notice
given by Borrower to the Agent not later than 11:00 a.m. (Denver Time) on the
Business Day of any proposed Advance, through and including the earlier of the
Maturity Date or July 25, 2009 (“Termination Date”), in amounts up to the lesser
of: (a) Twenty Million Dollars ($20,000,000) minus the outstanding Swing Line
Advances; (b) the Available Amount or (c) the then current Borrowing Base Limit
(“Swing Line”). The Swing Line Advances shall be evidenced by and repayable in
accordance with the terms of Borrower’s Line of Credit Note to the Agent. The
Agent, upon the written approval of the Required Lenders, may elect to make
Swing Line Advances to Borrower in excess of the dollar amount stated above (but
not in excess of the Available Amount or the then current Borrowing Base Limit),
and any such Swing Line Advances shall also be governed by the terms hereof.
     2.1.2 Line of Credit. Each Lender severally agrees to make advances (“Line
of Credit Advances”) to Borrower from time to time on any one or more Business
Days from and after the date of this Agreement (through the Agent as set forth
in Section 2.1.4), upon Borrower’s written (including facsimile) notice given by
Borrower to the Agent not later than 11:00 a.m. (Denver Time) on the third
Business Day prior to the date of any proposed LIBOR Rate Loan or upon
Borrower’s written (including facsimile) notice given by Borrower to the Agent
not later than 11:00 a.m. (local time of Agent) on the Business Day of any
proposed Prime Rate Loan, up to an aggregate principal amount not exceeding each
such Lender’s Pro Rata Percentage of the Available Amount on such Business Day
through and including the earlier of the Termination Date or the Maturity Date,
in aggregate amounts up to the lesser of the Available Amount or the then
current Borrowing Base Limit (“Line of Credit”). The Line of Credit Advances
shall be evidenced by and repayable in accordance with the terms of Borrower’s
promissory notes to each of the Lenders (“Line of Credit Notes”), the form of
which is attached as Exhibit 2A. The Lenders, acting unanimously, in their sole
and absolute discretion and without any obligation to do so, may elect to make
Line of Credit Advances to Borrower in excess of the amounts available pursuant
to the terms of this Agreement, and any such Line of Credit Advances shall also
be governed by the terms hereof. The Lenders, acting unanimously, shall also
have the option, in their sole discretion and without any obligation to do so,
to extend

- 16 -



--------------------------------------------------------------------------------



 



the Termination Date for the making of Swing Line Advances and Line of Credit
Advances. In the event that the Lenders elect to extend such Termination Date,
the Agent shall give notice to Borrower pursuant to Section 8.18.
     2.1.3 Letters of Credit.
     (a) The Agent further agrees to Issue or cause to be Issued by a Lender,
Letters for Borrower’s account for any purpose acceptable to the Agent in its
reasonable discretion (the Agent or such Lender thereby becoming an Issuer) in
amounts up to the lesser of: (a) Twenty Million Dollars ($20,000,000) minus the
then outstanding LC Obligations, (b) the Available Amount or (c) the then
current Borrowing Base Limit, with an expiration date not later than one year
after the Termination Date for the benefit of one or more beneficiaries to be
named by Borrower (the “Beneficiary”, whether one or more), in form and
substance reasonably acceptable to the Beneficiary. In order to effect the
Issuance of each Letter, Borrower shall deliver to the Agent a letter of credit
application (the “Application”) not later than 11:00 a.m. (Denver Time), five
(5) Business Days prior to the proposed date of Issuance of the Letter. The
Application shall be duly executed by a responsible officer of Borrower, shall
be irrevocable and shall (i) specify the day on which such Letter is to be
Issued (which shall be a Business Day), and (ii) be accompanied by a certificate
executed by a responsible officer setting forth calculations evidencing
availability for the Letter and stating that all conditions precedent to such
Issuance have been satisfied. The Agent shall provide Borrower and each Lender
with a copy of the Letter that has been Issued. Each Letter shall (i) provide
for the payment of drafts presented for honor thereunder by the Beneficiary in
accordance with the terms thereof, when such drafts are accompanied by the
documents described in the Letter, if any, and (ii) to the extent not
inconsistent with the express terms hereof or the applicable Application, be
subject, as applicable, to the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500
or the International Standby Practices (ISP 98—International Chamber Of Commerce
Publication Number 590) (in each case, together with any subsequent revisions
thereof approved by a Congress of the International Chamber of Commerce and
adhered to by Issuer, the “UCP” and the “ISP98”, respectively), and shall, as to
matters not governed by the UCP or the ISP98, be governed by, and construed and
interpreted in accordance with, the laws of the State in which Issuer resides.
     (b) Upon the Issuance date of each Letter, the Issuer shall be deemed,
without further action by any party hereto, to have sold to each other Lender,
and each other Lender shall be deemed, without further action by any party
hereto, to have purchased from the Issuer, a participation, to the extent of
such Lender’s Pro Rata Percentage, in such Letter, the obligations thereunder
and in the reimbursement obligations of Borrower due in respect of drawings made
under such Letter. If requested by the relevant Issuer, the Agent, the other
Lenders will execute any other documents reasonably requested by such Issuer to
evidence the purchase of such participation.
     (c) If Issuer has received documents purporting to draw under a Letter that
Issuer believes conform to the requirements of the Letter, or if Issuer has
decided that it will comply

- 17 -



--------------------------------------------------------------------------------



 



with Borrower’s written or oral request of authorization to pay a drawing on any
Letter that Issuer does not believe conforms to the requirements of the Letter,
Issuer or the Agent will notify Borrower of that fact. An amount equal to the
amount of such drawing shall be paid by a Swing Line Advance or Line of Credit
Advances initiated by the Agent on the date such drawing is made. The obligation
of Borrower to repay the Agent and the Lenders for any Advance made to fund such
reimbursement, shall be absolute, unconditional and irrevocable, shall continue
for so long as any LC Obligation is outstanding notwithstanding any termination
of this Agreement, and shall be paid strictly in accordance with the terms of
this Agreement, notwithstanding any of the following:

  (i)   Any lack of validity or enforceability of any Letter or LC Obligation;  
  (ii)   The existence of any claim, setoff, defense or other right which
Borrower may have or claim at any time against any Beneficiary, transferee or
holder of any Letter (or any Person for whom any such Beneficiary, transferee or
holder may be acting), Issuer or any other Person, whether in connection with a
Letter, this Agreement, the transactions contemplated hereby, or any unrelated
transaction; or     (iii)   Any statement or any other document presented under
any Letter proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
whatever so long as such statement or document appeared to comply with the terms
of the Letter.

     (d) None of Issuer, the Lenders or any of the officers, directors
employees, agents or affiliates of any of them shall be liable or responsible
for, and the obligations of Borrower to Issuer and the Lenders shall not be
impaired by:

  (i)   The use that may be made of any Letter or for any acts or omissions of
any Beneficiary, transferee or holder thereof in connection therewith;     (ii)
  The validity, sufficiency or genuineness of documents, or of any endorsements
thereon, even if such documents or endorsements should in fact prove to be in
any or all respects invalid, insufficient, fraudulent or forged so long as such
statement or document appeared to comply with the terms of the Letter;     (iii)
  The acceptance by Issuer of documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or     (iv)   Any other action of Issuer
in making or failing to make payment under any Letter if in good faith and in
conformity with applicable U.S. or foreign laws, regulations or customs.

- 18 -



--------------------------------------------------------------------------------



 



     (e) Notwithstanding the foregoing, Borrower shall have a claim against
Issuer and the Agent, and Issuer and/or the Agent shall be liable to Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by Borrower which Borrower proves were caused by
Issuer’s or the Agent’s willful misconduct or gross negligence in determining
whether documents presented under any Letter comply with the terms thereof.
     (f) If any Letter is Issued and outstanding on the Maturity Date, Borrower
shall, subject to the terms of the Intercreditor Agreement, deposit with the
Collateral Agent, for the ratable benefit of the Secured Parties and Issuer,
cash collateral in an amount equal to the LC Obligations relating to such
Letter.
     2.1.4 Equalization Transfers.
     (a) The Swing Line Advances and the Line of Credit Advances (collectively
“Advances” and individually, an “Advance”) shall also sometimes collectively be
referred to in each case as a “Loan” and collectively the “Loans”. It is
anticipated that on each Business Day Borrower may wish to borrow and repay
Loans. To the extent possible, these Loans will be made by under the Swing Line.
To minimize the number of transfers of funds to and from the Lenders resulting
from such borrowings and repayments, the Agent may fund daily Loans for the
accounts of the Lenders and apply daily repayments of Loans to the accounts of
the Lenders, other than according to the Lenders’ Pro Rata Percentages (i.e.,
without receiving from the other Lenders their Pro Rata Percentage of a Loan on
the date of disbursement thereof or without paying the other Lenders their Pro
Rata Percentage of a repayment of a Loan on the date of payment thereof),
provided however, that no such Loan shall be made and no repayment of a Loan
shall be applied other than according to the Lenders’ Pro Rata Percentages, if:
(i) at the time of such Loan or repayment the Agent has actual knowledge of a
Matured Default, or (ii) after giving effect to the requested Loan or after
applying the repayment, the absolute value of the amount that would have to be
reallocated to make the Loans held according to the Lenders’ Pro Rata
Percentages, would exceed $20,000,000; or (iii) after giving effect to the
requested Loan, the Agent would hold at the end of any Business Day, Loans under
the Swing Line and the Line of Credit exceeding its Line of Credit Loan
Commitment plus $20,000,000.
     (b) At any time in the discretion of the Agent, if the outstanding Loans
are not held according to the Lenders’ Pro Rata Percentages, by reason of Swing
Line Advances by the Agent or otherwise, the Agent shall give notice to the
Lenders of the amount of funds to be transferred from the Agent to the Lenders,
or from the Lenders to the Agent, or from one Lender to another, as the case may
be (each such transfer, an “Equalization Transfer”) required (giving effect to
anticipated Swing Line Advances and to anticipated payments to be applied under
the Swing Line) to cause the Loans to be held by the Lenders according to their
Pro Rata Percentages. On the next Business Day following such notice the
necessary Equalization Transfers shall be made in Immediately Available Funds
not later than 11:00 a.m. (Denver Time); provided, however, Equalization
Transfers necessary to avoid the event described in Section 2.1.4(a)(iii) shall
be made on the same Business Day.

- 19 -



--------------------------------------------------------------------------------



 



     (c) Except as provided in Section 2.1.4(d), any Equalization Transfer by
the Lenders to the Agent shall be deemed to constitute Loans by such Lenders to
Borrower and repayments by Borrower of Loans held by the Agent, and any
Equalization Transfer by the Agent to the Lenders shall be deemed to constitute
Loans by the Agent to Borrower and repayments of Loans held by the Lenders.
     (d) In the event that on the date on which any Equalization Transfer is
required to be made pursuant to Section 2.1.4(b), a Matured Default of the type
described in clause (i) of the definition thereof shall have occurred and be
continuing, any Equalization Transfer by the Lenders to the Agent, and any
Equalization Transfer by the Agent to the Lenders shall be deemed to constitute
a purchase by the Lenders or the Agent, as the case may be, of a direct
interest, in the amount of such Equalization Transfer, in outstanding Loans of
the Lenders to Borrower, to the end that each of the Lenders shall have an
interest therein equal to their respective Pro Rata Percentages as of the date
of occurrence of such Matured Default.
     (e) At any time after any Lender (a “Selling Lender”) has received any
Equalization Transfer that constitutes a purchase by any other Lender (a
“Purchasing Lender”) of a direct interest in such Selling Lender’s Loans
pursuant to Section 2.1.4(d), if such Selling Lender receives any payment on
account of its Loans, such Selling Lender will distribute to such Purchasing
Lender its proportionate share of such payment (appropriately adjusted in the
case of interest payments, to reflect the period of time during which such
Purchasing Lender’s direct interest was outstanding and funded); provided
however, that in the event that such payment received by such Selling Lender is
required to be returned, such Purchasing Lender will return to such Selling
Lender any portion thereof previously distributed to it by such Selling Lender.
     (f) Each Lender’s obligation to make Equalization Transfers pursuant to
Section 2.1.4(b) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Agent or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or a Matured Default or the
termination of the Commitments; (iii) any adverse change in the condition
(financial or otherwise) of Borrower or any other Person; (iv) any breach of
this Agreement by Borrower or any other Lender, including without limitation,
any other Lender’s failure to make any Equalization Transfer; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
     (g) Payments of principal, interest, non-use fees, letter of credit fees
and reimbursements by Borrower and Equalization Transfers between the Lenders,
shall be made on the Closing Date: (i) to cause the payment in full of the
Lenders under the Prior Agreement who are not Lenders under this Agreement
(including the payment of all unpaid interest, non-use fees and letter of credit
fees to the date of closing), (ii) to cause the payment of unpaid interest,
non-use fees and letter of credit fees to the date of closing, to the Lenders
under the Prior Agreement who are Lenders under this Agreement; and (iii) to
cause the Loans to be held by the Lenders under this Agreement according to
their respective Pro Rata Percentage (adjusted in the

- 20 -



--------------------------------------------------------------------------------



 



reasonable discretion of the Agent for anticipated Loans or repayments).
Borrower acknowledges that, as a result of Equalization Transfers on the Closing
Date pursuant to this Section 2.1.4(g), (i) that Loans or portions of Loans
outstanding under the Prior Agreement as LIBOR Rate Loans may be converted to
Prime Rate Loans; and (ii) that Borrower may have reimbursement obligations
under Section 5.3 of the Prior Agreement.
     2.2 Payment of Principal and Interest; Default Rate. Except as otherwise
provided in this Agreement the principal amount outstanding under the Line of
Credit Notes shall be due and payable on the Maturity Date. Additional mandatory
prepayments of the principal amount outstanding under the Line of Credit Notes
shall be payable as follows: On or before the 10th Business Day after the
receipt thereof, an amount equal to any Excess Sale Proceeds. Borrower shall be
deemed to have given the notice described in Section 2.3(c) on the fifth
Business Day prior to the date of any payment of Excess Sale Proceeds that the
Line of Credit Loan Commitments are being reduced in the amount of the Excess
Sale Proceeds and shall otherwise comply with the terms of Section 2.3 as
applicable. Loans under the Swing Line shall be Swing Line Loans. Loans under
the Line of Credit shall, at the option of Borrower, be Prime Rate Loans or
LIBOR Rate Loans. Each request for LIBOR Rate Loans shall be in a minimum amount
of $1,000,000 and an integral multiple of $100,000 and shall be subject to the
restrictions set forth in the definition of Interest Period and the other
restrictions set forth in this Section 2.2. Borrower shall pay interest on the
unpaid principal amount of each Loan made by each Lender from the date of such
Loan until such principal amount shall be paid in full, at the times and at the
rates per annum set forth below:
     (a) So long as no Matured Default has occurred and is continuing, during
such periods as such Loan is a Swing Line Loan, a rate per annum equal to the
lesser of (i) the sum of the Daily Reset LIBOR Rate in effect from time to time,
plus one fifth of one percent (0.20%), plus the Applicable Margin and (ii) the
Highest Lawful Rate, payable monthly in arrears on the first day of each month
commencing August 1, 2006, and on the Maturity Date, which interest shall be
paid by an Agent initiated Advance pursuant to Section 2.1, without prior demand
by the Agent.
     (b) So long as no Matured Default has occurred and is continuing, during
such periods as such Loan is a Prime Rate Loan, a rate per annum equal to the
lesser of (i) the sum of the Prime Rate in effect from time to time plus the
Applicable Margin and (ii) the Highest Lawful Rate, payable monthly in arrears
on the first day of each month commencing August 1, 2006, and on the Maturity
Date, which interest shall be paid by an Agent initiated Advance pursuant to
Section 2.1, without prior demand by the Agent.
     (c) So long as no Matured Default has occurred and is continuing, during
such periods as such Loan is a LIBOR Rate Loan, a rate per annum during each day
of each Interest Period for such Loan equal to the lesser of (i) the sum of the
LIBOR Rate for such Interest Period for such Loan plus the Applicable Margin and
(ii) the Highest Lawful Rate, payable in arrears on the last day of the Interest
Period in respect of such LIBOR Rate Loan, and, if the Interest Period with
respect to such LIBOR Rate Loan exceeds three months, the day which is

- 21 -



--------------------------------------------------------------------------------



 



three months, six months and nine months after the making of such LIBOR Rate
Loan, as the case may be, which interest shall be paid by an Agent initiated
Advance pursuant to Section 2.1, without prior demand by the Agent.
     (d) After the occurrence of a Matured Default and for so long as such
Matured Default is continuing, the Agent shall (upon the direction of the
Required Lenders) notify Borrower that any and all amounts due hereunder, under
the Notes or under any other Financing Agreement, whether for principal,
interest (to the extent permitted by applicable law), fees, expenses or
otherwise, shall bear interest, from the date of such notice by the Agent and
for so long as such Matured Default continues, payable on demand, at a rate per
annum (the “Default Rate”) equal to the lesser of (i) (A) with respect to a
Swing Line Loan, the sum of two percent (2.0%) per annum, plus the Daily Reset
LIBOR Rate in effect from time to time, plus one fifth of one percent (0.20%),
plus the Applicable Margin; (B) with respect to a Prime Rate Loan, the sum of
two percent (2.0%) per annum plus the Prime Rate in effect from time to time
plus the Applicable Margin; or (C) with respect to a LIBOR Rate Loan, the sum of
two percent (2.0%) per annum plus the LIBOR Rate then in effect for such LIBOR
Rate Loan plus the Applicable Margin; or (ii) the Highest Lawful Rate.
     (e) All computations of interest pursuant to this Section 2.2 shall be made
by the Agent with respect to Prime Rate Loans on the basis of a year of 365 or
366 days, as the case may be, and with respect to LIBOR Rate Loans on the basis
of a year of 360 days, unless the foregoing would result in a rate exceeding the
Highest Lawful Rate, in which case such computations shall be based on a year of
365 or 366 days, as the case may be. Interest with respect to all Loans, whether
based on a year of 360, 365 or 366 days, shall be charged for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest is payable. Each determination by the Agent of an
interest rate shall be conclusive and binding for all purposes, absent manifest
error.
     (f) Borrower may on any Business Day, upon Borrower’s written (including
facsimile) notice given by Borrower to the Agent not later than 11:00 a.m.
(Denver time) on the third Business Day prior to the date of any proposed
interest conversion or rollover, (a) convert Loans of one Type into Loans of
another Type, or (b) continue or rollover existing LIBOR Rate Loans; provided
however, (i) with respect to any conversion into or rollover of a LIBOR Rate
Loan, no Default or Matured Default shall have occurred and be continuing,
(ii) with respect to any facsimile notice of interest conversion, Borrower shall
promptly confirm such notice by sending the original notice to the Agent and
(iii) any continuation or rollover of LIBOR Rate Loans for the same or a
different Interest Period or into Prime Rate Loans, shall be made on, and only
on, the last day of an Interest Period for such LIBOR Rate Loans. Each such
notice of interest conversion shall be substantially in the form attached hereto
as Exhibit 2B and shall specify therein the requested (x) date of such
conversion, (y) the Loans to be converted and whether such Loans constitute
LIBOR Rate Loans, and (z) if such interest conversion is into Loans constituting
LIBOR Rate Loans, the duration of the Interest Period for each such Loan. The
Agent shall promptly deliver a copy thereof to each Lender. Each such notice
shall be irrevocable and binding on Borrower. If Borrower shall fail to give a
notice of interest

- 22 -



--------------------------------------------------------------------------------



 



conversion with respect to any LIBOR Rate Loan as set forth above, such Loan
shall automatically convert to a Prime Rate Loan on the last day of the Interest
Period with respect thereto. The provisions of this Section 2.2(e) shall also
apply to initial Advances made as LIBOR Rate Loans.
     2.3 Prepayments; Termination of the Commitments.
     (a) Borrower may at any time prepay the outstanding principal amount of any
Loan, in each case in whole or in part, in accordance with this Section 2.3.
With respect to any prepayment other than prepayments made pursuant to the
Agent’s routine collection of Accounts in accordance with the provisions of this
Agreement, Borrower shall give prior written notice of any such prepayment to
the Agent, which notice shall state the proposed date of such prepayment (which
shall be a Business Day), the Loans to be prepaid and the aggregate amount of
the prepayment which shall be in minimum amount of $1,000,000, and which notice
shall be delivered to the Agent not later than 11:00 a.m. (Denver Time):
(a) with respect to any Loan which is a Prime Rate Loan, on the date of the
proposed prepayment, and (b) with respect to any Loan which is a LIBOR Rate
Loan, three (3) Business Days prior to the date of the proposed prepayment. All
prepayments of Prime Rate Loans shall be without premium, except as may be
provided in Section 2.3(c). All prepayments of LIBOR Rate Loans shall be made
together with accrued and unpaid interest (if any) to the date of such
prepayment on the principal amount prepaid without premium thereon, except as
may be provided in Section 2.3(c), and provided however, that losses, costs or
expenses incurred by any Lender as described in Section 2.3(b) shall be payable
with respect to each such prepayment. All notices of prepayment shall be
irrevocable and the payment amount specified in each such notice shall be due
and payable on the prepayment date described in such notice, together with, in
the case of LIBOR Rate Loans, accrued and unpaid interest (if any) on the
principal amount prepaid and any amounts due under Section 2.3(b). Borrower
shall have no optional right to prepay the principal amount of any LIBOR Rate
Loan other than as provided in Section 2.3(b).
     (b) Borrower will indemnify each Lender against, and reimburse each Lender
on demand for, any loss, cost or expense incurred or sustained by such Lender
(including without limitation, any loss or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Rate Loan and/or loss of net yield) as a result of
(a) any payment, conversion, rollover, or prepayment of all or a portion of any
LIBOR Rate Loan on a day other than the last day of an Interest Period for such
LIBOR Rate Loan, (b) any payment, conversion, rollover or prepayment (whether
required hereunder or otherwise) of such Lender’s Loan made after the delivery
of a notice of borrowing delivered pursuant to Section 2.2 (whether oral or
written) but before the proposed date for such LIBOR Rate Loan if such payment
or prepayment prevents the proposed borrowing from becoming fully effective,
(c) after receipt by the Agent of a notice of borrowing delivered pursuant to
Section 2.2, the failure of any Loan to be made or effected by such Lender due
to any condition precedent to a borrowing not being satisfied or due to any
other action or inaction of Borrower or (d) any rescission of a notice of
borrowing delivered pursuant to Section 2.2 or a notice of interest conversion
delivered pursuant to Section 2.2. Any Lender demanding payment under this
Section 2.3 shall deliver to Borrower and the Agent a statement reasonably
setting forth the

- 23 -



--------------------------------------------------------------------------------



 



amount and manner of determining such loss, cost or expense, which statement
shall be conclusive and binding for all purposes, absent manifest error.
Compensation owing to a Lender as a result of any such loss, cost or expense
resulting from a payment, prepayment, conversion or rollover of a LIBOR Rate
Loan shall include without limitation, an amount equal to the sum of (i) the
amount of the net yield that, but for such event, such Lender would have earned
for the remainder of the applicable Interest Period plus (ii) any expense
incurred by such Lender. Notwithstanding any provision herein to the contrary,
each Lender shall be entitled to fund and maintain its funding of all of any
part of the LIBOR Rate Loans in any manner it elects; it being understood,
however, that all determinations hereunder shall be made as if the Lender had
actually funded and maintained each LIBOR Rate Loan during the Interest Period
for such Advance through the purchase of deposits having a term corresponding to
such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period (whether or not the Lender shall have granted any
participations in such Loans).
     (c) Borrower shall have the right, upon at least five Business Days’
written notice to the Lenders, to terminate the Line of Credit Loan Commitments,
(i) in whole, or (ii) in part, in a minimum amount of $1,000,00 and an integral
multiple of $1,000,000, but not to an amount less than $50,000,000. Provided,
however, that any such termination shall be accompanied, (i) in the case of a
termination in whole, by payment of the Liabilities in full and the return or
cash coverage of any Letter then outstanding, or (ii) in the case of a partial
termination, payment of the Line of Credit Loan Liabilities to the extent
necessary to cause the Available Amount to be not less than zero. Any partial
reduction of the Line of Credit Loan Commitments pursuant to this Section 2.3(c)
shall result in a reduction pro-rata of the Line of Credit Loan Commitments of
each of the Lenders. In the event Line of Credit Loan Commitments are terminated
in whole as a result of financing by lenders other than Lenders under this
Agreement, such termination shall also be accompanied by payment to the Agent
for distribution to the Lenders (based on their respective Pro Rata
Percentages), of the following early termination fees: (i) for any termination
occurring prior to the first Anniversary Date, an early termination fee in the
amount of $2,000,000; (ii) for any termination occurring on or after the first
Anniversary Date but prior to the second Anniversary Date, an early termination
fee in the amount of $1,000,000.
     2.4 Purpose. The purpose of the Line of Credit is to provide funds to
Borrower for general corporate purposes.
     2.5 Loan Fees.
     (a) Agent’s Fee. Borrower agrees to pay to the Agent, in respect of its
administrative duties hereunder: a one time arranger fee on the Closing Date; an
annual agent’s fee from the Closing Date to the Maturity Date; and, if
applicable in the event a Sharing Period exists during any calendar quarter, the
special agent’s fees; and fronting fees from time to time in respect of the
Issuance of Letters, all in amounts set forth in the Agent’s Letter. The annual
Agent’s fee shall be due and payable in advance on the date of this Agreement
and on each Anniversary Date as long as Advances are available or outstanding
hereunder. Fronting fees shall be payable to the Agent, for the account of
Issuer, at the Issuance of each Letter, computed at the rate set forth in

- 24 -



--------------------------------------------------------------------------------



 



the Agent’s Letter on the face amount of such Letter. Each of the Agent’s and
Issuer’s fees shall be fully earned on the date they become payable and, at the
option of the Agent, shall be paid by Advances pursuant to Section 2.1, without
prior demand by the Agent. The Agent’s Letter also covers the audit fees
referred to in Section 8.6. No Persons other than the Agent and Issuer shall
have any interest in the Agent’s or Issuer’s fees, respectively.
     (b) Initial Commitment Fee. On the Closing Date Borrower agrees to pay to
the Agent for distribution to the Lenders, including the Agent, an initial
commitment fee in the amount set forth in the Agent’s Letter. The foregoing fee
shall be fully earned and, at the option of the Agent, shall be paid by an
Advance pursuant to Section 2.1, without prior demand by the Agent.
     (c) Non-Use Fee. Borrower agrees to pay to the Agent for distribution to
the Lenders (based on their respective pro rata average principal amounts
outstanding under the Swing Line and the Line of Credit) a quarterly non-use fee
(“Non-Use Fee”) from the Closing Date to the Maturity Date, calculated using the
applicable rate per annum set forth in the definition of Applicable Margin, and
applied to the daily average Available Amount (minus $10,000,000 after any
increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b)). The quarterly non-use fee shall be due and payable in arrears
with respect to the prior quarter on the first day of each January, April, July
and October hereafter through the Maturity Date. A pro-rated non-use fee shall
be due and payable on the first day of the quarter following the Closing Date
and on the Maturity Date. Each quarterly non-use fee shall be earned as it
accrues and, at the option of the Agent, shall be paid by Advances pursuant to
Section 2.1, without prior demand by the Agent.
     (d) Letter of Credit Fees. Borrower agrees to pay to the Agent, for
distribution to the Lenders (based on their respective Pro Rata Percentages), a
quarterly fee (“Letter of Credit Fee”) payable in arrears with respect to the
prior quarter on the first day of each January, April, July and October, in
respect of each Letter Issued, calculated using the applicable rate per annum
set forth in the definition of Applicable Margin, and applied to the aggregate
daily average face amounts of all Letters outstanding during such quarter.
Pro-rated letter of credit fees shall be due and payable on the first day of the
quarter following the Closing Date, on the Maturity Date and, with respect to a
Letter that terminates, on the date such Letter terminates. Borrower shall also
pay to the Agent for the account of Issuer Issuing any Letter, the normal and
customary processing fees charged by such Issuer in connection with the Issuance
of or drawings under each such Letter. Each letter of credit fee and processing
fee shall be fully earned as it accrues and, at the option of the Agent, shall
be paid by Advances pursuant to Section 2.1, without prior demand by the Agent.
     (e) Calculation of Fees. The fees payable under this Section 2.5 which are
based on an annual percentage rate shall be calculated by the Agent on the basis
of a 360-day year, for the actual days (including the first day but excluding
the last day) occurring in the period for which such fee is payable. Each
determination by the Agent of fees payable under this Section 2.5 shall be
conclusive and binding for all purposes, absent manifest error.

- 25 -



--------------------------------------------------------------------------------



 



     (f) Fees Not Interest. The fees described in this Agreement represent
compensation for services rendered and to be rendered separate and apart from
the lending of money or the provision of credit and do not constitute
compensation for the use, detention, or forbearance of money, and the obligation
of Borrower to pay each fee described herein shall be in addition to, and not in
lieu of, the obligation of Borrower to pay interest, other fees described in
this Agreement, and expenses otherwise described in this Agreement. Fees shall
be payable when due in Dollars and in Immediately Available Funds. All fees
shall be non-refundable.
     2.6 Borrower’s Loan Account. The Agent shall maintain a loan account (“Loan
Account”) on its books in which shall be recorded: (a) all Line of Credit
Advances made by the Agent to Borrower pursuant to this Agreement; (b) all
receipts and disbursements from and to the other Lenders; (c) all payments made
by Borrower; and (d) all other appropriate debits and credits as provided in
this Agreement, including without limitation, all receipts of cash proceeds of
collateral, fees, charges, expenses and interest. All entries in Borrower’s Loan
Account shall be made in accordance with the Agent’s customary accounting
practices as in effect from time to time. Absent manifest error Borrower
promises to pay the amount reflected as owing by and under its Loan Account and
all other obligations hereunder as such amounts become due or are declared due
pursuant to the terms of this Agreement.
     2.7 Statements. All Advances to Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the Agent
in its internal data control systems showing the date, amount and reason for
each such debit or credit. Until such time as the Agent shall have rendered to
Borrower and the Lenders written statements of account, the balance in
Borrower’s Loan Account, as set forth on the Agent’s most recent printout, shall
be rebuttable presumptive evidence of the amounts due and owing the Lenders by
Borrower and, as the case may be, by the Lenders to each other. On or about the
last day of each calendar month, the Agent shall mail to Borrower a statement
setting forth the balance of Borrower’s Loan Account, including without
limitation, principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Agent but shall, absent manifest errors
or omissions, be presumed correct and binding upon Borrower and shall constitute
an account stated unless, within sixty (60) days after receipt of any statement
from the Agent, Borrower or a Lender shall deliver to the Agent written
objection specifying the error or errors, if any, contained in such statement.
     2.8 Termination of Agreement. Subject to and in accordance with
Section 7.1, the Agent shall have the right, without notice to Borrower, to
terminate the Commitments immediately upon a Matured Default. In addition, the
Commitments shall be deemed immediately terminated and all of the Liabilities
shall be immediately due and payable, without notice to Borrower, on the
Termination Date if the Lenders elect not to extend the Termination Date of the
Swing Line and the Line of Credit pursuant to Sections 2.1.1 and 2.1.2. In the
event the Commitments are terminated, the remainder of this Agreement shall
remain in full force and effect until the payment in full of the Liabilities and
the termination of any Letters. Notwithstanding the foregoing, in the event that
(a) all or any part of the assets of Borrower or

- 26 -



--------------------------------------------------------------------------------



 



any guarantor of any of the Liabilities come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors, (b) a
proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
Borrower or any guarantor of any of the Liabilities and such proceeding is not
dismissed within sixty (60) days of the date of its filing, or a proceeding
under any bankruptcy, reorganization, arrangement of debt, insolvency,
readjustment of debt or receivership law or statute is filed by Borrower or any
guarantor of any of the Liabilities, or Borrower or any guarantor of any of the
Liabilities makes an assignment for the benefit of creditors, or (c) Borrower or
any guarantor of any of the Liabilities voluntarily or involuntarily dissolves
or is dissolved, terminates or is terminated or dies, the Commitments shall be
deemed to be terminated immediately, and all the Liabilities shall be due and
payable, without presentment, demand, protest or further notice (including
without limitation, notice of intent to accelerate and notice of acceleration)
of any kind, all of which are expressly waived by Borrower, provided, however,
that in the event a proceeding against Borrower or any guarantor of the
Liabilities is dismissed within sixty (60) days of the date of its filing then
the Commitments shall be deemed to be reinstated as of the date the order of
dismissal becomes final and the Agent is given notice thereof, and provided,
however, the automatic reimbursement of Issuer by the Lenders as provided for in
this Agreement shall continue with respect to any post-petition drawings under
any Letters. This Agreement shall terminate when the Commitments have
terminated, any Letters Issued hereunder have terminated and the Liabilities
(except for contingent Liabilities which have not been asserted by the Agent
and/or any Lender) have been paid in full. With respect to unasserted contingent
Liabilities, including those that arise from an obligation of indemnification or
arise as a result of any receipt by the Agent and/or any Lender of any payment
or any proceeds of collateral, of which any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to Borrower, Borrower’s estate, trustee, receiver or any
other person, under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such obligation of indemnification,
payment or repayment or other unasserted contingent Liabilities, as the case may
be, this Agreement, and all of the other Financing Agreements shall be
reinstated and continued in full force and effect as of the date of such initial
payment, reduction or satisfaction occurred or such obligation of
indemnification or other unasserted contingent Liabilities first accrued, as the
case may be.
     3 CONDITIONS TO ADVANCES.
     Notwithstanding any other provisions to the contrary contained in this
Agreement, the making of Advances or the Issuance of Letters provided for in
this Agreement shall be conditioned upon the following:
     3.1 Approval of the Agent’s Counsel. Legal matters, if any, relating to any
Advance or the Issuance of any Letter shall have been reviewed by and shall be
reasonably satisfactory to counsel for the Agent.

- 27 -



--------------------------------------------------------------------------------



 



     3.2 Compliance. No Default or Matured Default shall have occurred and be
continuing or shall exist.
     3.3 Documentation. Prior to the initial Advance or Issuance of a Letter,
Borrower shall have executed and/or delivered to the Agent all of the documents
listed on the List of Closing Documents attached as Exhibit 3A, and Borrower’s
Borrowing Base Certificate setting forth the Borrowing Base as of the date of
Borrower’s request for the initial Line of Credit Advance, all in form and
substance acceptable to the Agent.
     4 WARRANTIES.
     Borrower makes the following representations and warranties to the Lenders,
which shall be true (subject to the qualifications set forth therein) at all
times so long as any Liabilities remain outstanding (other than contingent
obligations to indemnify or reimburse the Agent or the Lenders, which survive
the termination of this Agreement), and (even if there shall be no Liabilities
outstanding) so long as the Lenders remain committed to make Loans or Issue
Letters under this Agreement:
     4.1 Litigation and Proceedings. Except as set forth on Part 1 of
Exhibit 4A, no judgments are outstanding against Borrower, nor is there pending
or threatened any litigation, contested claim, or governmental proceeding by,
against or with respect to Borrower as of the date of this Agreement, except for
judgments and pending or threatened litigation, contested claims and
governmental proceedings which are not, in the aggregate, material to Borrower’s
financial condition, results of operations or business. After the date of this
Agreement, no judgments are outstanding against Borrower, nor is there pending
or threatened any litigation, contested claim, or governmental proceeding by,
against or with respect to Borrower, (a) except to the extent they relate back
to matters disclosed on Part 1 of Exhibit 4A (for example, a disclosed claim
results in a judgment that could be anticipated from the description of a
disclosed claim), and (b) except for judgments and pending or threatened
litigation, contested claims and governmental proceedings which are not, in the
aggregate, material to Borrower’s financial condition, results of operations or
business.
     4.2 Other Agreements. Except as set forth on Part 2 of Exhibit 4A, Borrower
is not in default under any contract, lease or commitment to which Borrower is a
party or by which Borrower is bound except those defaults which are not, in the
aggregate, material to Borrower’s financial condition, results of operations or
business. Borrower knows of no dispute, except as set forth on Part 2 of
Exhibit 4A, relating to any contract, lease, or commitment except those disputes
which are not, in the aggregate, material to Borrower’s financial condition,
results of operations or business.
     4.3 Tax Liabilities. Borrower has filed all federal tax reports and
returns, and all material state and local tax reports and returns required by
any law or regulation to be filed by Borrower and has either duly paid all
taxes, duties and charges indicated to be due on the basis of such returns and
reports or is contesting the payment thereof in good faith and has made

- 28 -



--------------------------------------------------------------------------------



 



adequate provision for the payment thereof according to GAAP, and the assessment
of any material amount of additional taxes in excess of those paid and reported
or in good faith contest is not reasonably expected. The reserves for taxes
reflected on Borrower’s balance sheet are adequate in amount for the payment of
all liabilities for all taxes (whether or not disputed) of Borrower accrued
through the date of such balance sheet. There are no material unresolved
questions or claims concerning any tax liability of Borrower, except as
described on Part 4 of Exhibit 4A.
     4.4 Indebtedness. Except as contemplated by this Agreement, as disclosed on
Part 5 of Exhibit 4A and as disclosed on the financial statements identified in
Section 4.12, Borrower has no other indebtedness, contingent obligations or
liabilities, outstanding bonds, letters of credit or acceptances to any other
Person or loan commitments from any other Person, other than accounts payable
incurred in the ordinary course of business. Borrower has adequate procedures in
place so that Inventory purchased by Borrower is substantially free of security
interests in accordance with the Federal Food Security Act.
     4.5 Other Names. Borrower has not, during the preceding five (5) years,
been known by or used any names other than those disclosed on Part 6 of
Exhibit 4A.
     4.6 Affiliates. Borrower has no Affiliates, other than its directors,
officers, agents and employees and those Persons disclosed on Part 7 of
Exhibit 4A as updated from time to time by Borrower, and the legal relationships
of Borrower to each such Affiliate are accurately and completely described
thereon.
     4.7 Environmental Matters. Except as disclosed on Part 8 of Exhibit 4A, (a)
Borrower has not received any notice to the effect, or has any knowledge, that
the Property or its operations are not in compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations (“Environmental Laws”) or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action would reasonably be expected
to have a material adverse effect on the business, operations, Property, assets
or financial conditions of Borrower; (b) there have been no releases of
hazardous materials at, on or under the Property that, singly or in the
aggregate would reasonably be expected to have a material adverse effect on the
business, operations, Property, assets or financial conditions of Borrower;
(c) there are no underground storage tanks, active or abandoned, including
without limitation petroleum storage tanks, on or under the Property that,
singly or in the aggregate would reasonably be expected to have a material
adverse effect on the business, operations, Property, assets or financial
conditions of Borrower; (d) Borrower has not directly transported or directly
arranged for the transportation of any hazardous material to any location which
is listed or proposed for listing on the National Priorities List pursuant to
CERCLA or on any similar state list or which is the subject of federal, state or
local enforcement actions or other investigations which may lead to material
claims against Borrower for any remedial work, damage to natural resources or
personal injury, including without limitation, claims under CERCLA; and (e) no
conditions exist at, on or under

- 29 -



--------------------------------------------------------------------------------



 



the Property which, with the passage of time or the giving of notice, or both,
would rise to any material liability under any Environmental Laws.
     4.8 Existence. Borrower is a corporation duly organized and in good
standing under the laws of the State of Delaware and is duly qualified to do
business and is in good standing in all states where such qualification is
necessary, except for those jurisdictions in which the failure so to qualify
would not, in the aggregate, reasonably be expected to have a material adverse
effect on Borrower’s financial condition, results of operations or business.
     4.9 Authority. The execution and delivery by Borrower of this Agreement and
all of the other Financing Agreements and the performance of Borrower’s
obligations hereunder and thereunder: (a) are within Borrower’s powers; (b) are
duly authorized by Borrower’s board of directors or board of managers (as
applicable); (c) are not in contravention of the terms of Borrower’s articles of
incorporation or bylaws; (d) are not in contravention of any law or laws, or of
the terms of any material indenture, agreement or undertaking to which Borrower
is a party or by which Borrower or any of Borrower’s property is bound; (e) do
not require any consent, registration or approval of any Governmental Authority
or of any other Person, except such consents or approvals as have been obtained;
(f) do not contravene any contractual restriction or Governmental Requirement
binding upon Borrower; and (g) will not, except as contemplated or permitted by
this Agreement, result in the imposition of any lien, charge, security interest
or encumbrance upon any property of Borrower under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other material agreement or
instrument to which Borrower is a party or by which Borrower or any of
Borrower’s property may be bound or affected. Borrower shall deliver to the
Agent, upon the Agent’s request, a written opinion of counsel as to the matters
described in the foregoing clauses (a) through (g).
     4.10 Binding Effect. This Agreement and all of the other Financing
Agreements set forth the legal, valid and binding obligations of Borrower and
are enforceable against Borrower in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
and except as such enforcement may be limited by general principles of equity.
     4.11 Correctness of Financial Statements. The financial statements
delivered from time to time by Borrower to the Lenders present fairly in all
material respects the financial condition of Borrower, and have been prepared in
accordance with GAAP consistently applied. Since the date of the most recent
financial statements delivered to the Lenders, there has been no materially
adverse change in the financial condition or operation of Borrower.
     4.12 Employee Controversies. There are no controversies pending or
threatened between Borrower or any of Borrower’s employees, other than employee
grievances arising in the ordinary course of Borrower’s business or which are
not, in the aggregate, material to Borrower’s financial condition, results of
operations or business.

- 30 -



--------------------------------------------------------------------------------



 



     4.13 Compliance with Laws and Regulations. Borrower is in compliance with
all Governmental Requirements relating to the business operations and the assets
of Borrower, except for violations of Governmental Requirements that would not
reasonably be expected to have a material adverse effect on Borrower’s financial
condition, results of operations or business.
     4.14 Solvency. Borrower is solvent, able to pay Borrower’s debts generally
as such debts mature, and has capital sufficient to carry on Borrower’s business
and all businesses in which Borrower is about to engage. The saleable value of
Borrower’s total assets at a fair valuation, and at a present fair saleable
value, is greater than the amount of Borrower’s total obligations to all Persons
(taking into account, as applicable, rights of contribution, subrogation and
indemnity with regard to obligations shared with others). Borrower will not be
rendered insolvent by the execution or delivery of this Agreement or of any of
the other Financing Agreements or by the transactions contemplated hereunder or
thereunder.
     4.15 Pension Reform Act. No events, including without limitation, any
“reportable event” or “prohibited transactions,” as those terms are defined in
the Employee Retirement Income Security Act of 1974 as the same may be amended
from time to time (“ERISA”), have occurred in connection with any type of plan,
arrangement, association or fund covered by ERISA in which any personnel of
Borrower or an Affiliate which is under common control with Borrower (within the
meaning of applicable provisions of the IRC) participate (“Benefit Plans”). The
Benefit Plans meet the minimum funding standards of ERISA.
     4.16 Margin Security. None of the loans advanced hereunder shall be used
for the purpose of purchasing or carrying any margin securities or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase any margin securities or for any other purpose not permitted by
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
     4.17 Investment Company Act Not Applicable. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
     4.18 Public Utility Holding Company Act Not Applicable. Borrower is not a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company”, or an affiliate of a “subsidiary company” of
a “holding company”, or a “public utility”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.
     4.19 Full Disclosure. All factual information taken as a whole in the
materials furnished by or on behalf of Borrower to the Agent or any Lender for
purposes of or in connection with the transactions contemplated under this
Agreement and the other Financing Agreements, does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
keep the statements contained therein from being misleading as of the

- 31 -



--------------------------------------------------------------------------------



 



date of this Agreement. The financial projections furnished to the Agent and the
Lenders by Borrower and to be delivered under this Agreement, while not a
guaranty of future performance, were prepared in good faith on the basis of
information and assumptions that Borrower believed to be reasonable as of the
date of such financial projections.
     4.20 Intellectual Property. Borrower owns or possesses (or will be licensed
or otherwise have the full right to use) all intellectual property that is
necessary for the operation of its business as presently operated and, except as
set forth in Part 1 of Exhibit 3A of the Security Agreement, the board of
directors and the senior officers of Borrower have no actual knowledge of any
conflict with the rights of others. No product produced by Borrower infringes
upon any intellectual property owned by any other Person and no claim or
litigation is pending or (to the knowledge of Borrower) threatened against or
affecting Borrower, contesting its right to sell or to use any product or
material, in any case which could reasonably be expected to have a material
adverse effect on the business, operations, Property, assets or financial
condition of Borrower. To the best knowledge of Borrower, and except as set
forth in Part 1 of Exhibit 3A of the Security Agreement, there is no violation
by any Person of any right of Borrower with respect to any material patent,
trademark, trade name, service mark, copyright or license owned or used by
Borrower.
     4.21 Security Agreement Warranties. All representations and warranties set
forth in the Security Agreement are true (subject to the qualifications set
forth therein).
     4.22 Survival of Warranties. All representations and warranties contained
in this Agreement or any of the other Financing Agreements shall survive the
execution and delivery of this Agreement and shall continue to be true and
correct (subject to the qualifications set forth therein) from the date of this
Agreement until the termination of this Agreement as set forth in Section 2.8.
     5 AFFIRMATIVE COVENANTS.
     Borrower covenants and agrees that so long as any Liabilities remain
outstanding (other than contingent obligations to indemnify or reimburse the
Agent or the Lenders, which survive the termination of this Agreement), and
(even if there shall be no Liabilities outstanding) so long as the Lenders
remain committed to make Loans or Issue Letters under this Agreement:
     5.1 Financial and Other Information. Except as otherwise expressly provided
for in this Agreement, Borrower shall keep proper books of record and account in
which full and true entries will be made of all dealings and transactions of or
in relation to the business and affairs of Borrower, in accordance with GAAP
consistently applied, and Borrower shall cause to be furnished to the Agent
(with copies to the other Lenders), from time to time and in a form reasonably
acceptable to the Agent, such information as the Agent may reasonably request,
including without limitation, the following:

- 32 -



--------------------------------------------------------------------------------



 



     (a) as soon as practicable and in any event within one hundred twenty
(120) days after the end of each fiscal year of Borrower, audited statements of
income, retained earnings and cash flow of Borrower for each year, and a balance
sheet of Borrower for such year, setting forth in each case, in comparative
form, corresponding figures as of the end of the preceding fiscal year, all in
reasonable detail and satisfactory in scope to the Agent and certified to
Borrower by such independent public accountants as are selected by Borrower and
reasonably satisfactory to the Agent, whose opinion shall be in scope and
substance reasonably satisfactory to the Agent;
     (b) as soon as practicable and in any event within thirty (30) days after
the end of each monthly accounting period in each fiscal year of Borrower:
(i) statements of income and retained earnings of Borrower for such monthly
period and for the period from the beginning of the then current fiscal year to
the end of such monthly period, and a balance sheet of Borrower as of the end of
such monthly period, setting forth in each case, in comparative form, figures
for the corresponding periods in the preceding fiscal year, all in reasonable
detail and certified as accurate by the chief financial officer of Borrower,
subject to changes resulting from normal year end adjustments, (ii) copies of
all operating statements for such month prepared by Borrower for its internal
use, including without limitation, statements of cash flow, and (iii) a
compliance certificate of the chief financial officer of Borrower in
substantially the form attached as Exhibit 5A (“Compliance Certificate”); and
     (c) as soon as practicable and in any event within thirty (30) days after
the end of each monthly accounting period in each fiscal year of Borrower, a
Borrowing Base Certificate for Borrower computed as of the last day of such
month, signed by the chief financial officer of Borrower.
     5.2 Conduct of Business. Except as contemplated by this Agreement, Borrower
shall: (a) maintain Borrower’s existence and maintain in full force and effect
all licenses, bonds, franchises, leases, patents, contracts and other rights
necessary to the conduct of Borrower’s business; (b) continue in, and limit
Borrower’s operations to, the same general line of business as that presently
conducted by Borrower; (c) comply with all Governmental Requirements, except for
such violations of Governmental Requirements which would not, in the aggregate,
reasonably be expected to have a material adverse effect on Borrower’s financial
condition, results of operations or business; and (d) keep and conduct
Borrower’s business separate and apart from the business of Borrower’s
Affiliates.
     5.3 Maintenance of Properties. Borrower shall keep Borrower’s real estate,
leaseholds, equipment and other fixed assets in good condition, repair and
working order, normal wear and tear excepted.
     5.4 Borrower’s Liability Insurance. Borrower shall maintain, at Borrower’s
expense, such liability insurance (including as applicable commercial general
liability insurance, products liability insurance and workman’s compensation
insurance) as is ordinarily maintained by other companies in similar businesses,
provided, however, that in no event shall such liability insurance provide for
coverage less than $2,000,000 per occurrence for personal injury and

- 33 -



--------------------------------------------------------------------------------



 



$2,000,000 per occurrence for property damage. Borrower’s liability insurance
may provide for a deductible of not more than $50,000 per occurrence. All such
policies of insurance shall be in form and with insurers reasonably acceptable
to the Agent and copies thereof, together with all amendments and schedules,
shall be provided to the Agent within ten (10) days of Borrower’s receipt of the
same.
     5.5 Borrower’s Property Insurance. At Borrower’s own cost and expense,
Borrower shall keep its assets insured, with carriers, and in amounts acceptable
to the Agent, against the hazards of fire, theft, collision, spoilage, hail,
those covered by extended or all risk coverage insurance and such others as may
be required by the Agent. Borrower shall cause to be delivered to the Agent the
insurance policies or proper certificates evidencing the same. Each such policy
shall include a provision for written notice to the Agent not less than thirty
(30) days prior to any cancellation or expiration. If Borrower fails to procure
insurance as provided in this Agreement, or to keep the same in force, then the
Agent may, at the option of the Agent or the Required Lenders, and without
obligation to do so, obtain such insurance and pay the premium thereon for the
account of Borrower, or make whatever other payments the Agent or the Required
Lenders may reasonably deem appropriate to protect the Lender’s in respect of
the Liabilities. Any such payments shall be additional Liabilities of Borrower
to the Lenders, payable on demand.
     5.6 Financial Covenants and Ratios. Borrower shall maintain (a) as of the
end of each fiscal month, Working Capital of not less than $75,000,000; (b) as
of the end of each fiscal month, an Adjusted Borrowing Base Limit II of not less
than $10,000,000; and (c) at the end of each fiscal quarter at which the
Adjusted Borrowing Base Limit III is less than $20,000,000, a Fixed Charge
Coverage Ratio of not less than 1.10 to 1.00.
     5.7 Benefit Plans. Borrower shall: (a) keep in full force and effect any
and all Benefit Plans which are presently in existence or may, from time to
time, come into existence under ERISA, unless such Benefit Plans can be
terminated without material liability to Borrower in connection with such
termination (as distinguished from any continuing funding obligation); (b) make
contributions to all Benefit Plans in a timely manner and in an amount
sufficient to comply in all material respects with the requirements of ERISA;
(c) comply with material requirements of ERISA which relate to such Benefit
Plans; and (d) notify the Agent promptly upon receipt by Borrower of any notice
of the institution of any proceeding or other action relating to any Benefit
Plans that would reasonably be expected to have a material adverse effect on
Borrower or its financial condition.
     5.8 Notice of Suit, Adverse Change in Business or Default. Borrower shall,
as soon as possible, and in any event within five (5) days after Borrower learns
of the following, give written notice to the Agent of: (a) any proceeding being
instituted or threatened to be instituted by or against Borrower in any federal,
state, local or foreign court or before any commission or other regulatory body
(federal, state, local or foreign) for which claimed damages exceed $1,000,000;
(b) any material adverse change in the business, assets or financial condition
of Borrower; and (c) the occurrence of any Default.

- 34 -



--------------------------------------------------------------------------------



 



     5.9 Use of Proceeds. Borrower shall use Advances only for the purposes
stated in Section 2.4 and for no other purpose.
     5.10 Books and Records. Borrower shall maintain proper books of record and
account in accordance with GAAP consistently applied in which true, full and
correct entries will be made of all their respective dealings and business
affairs. If any changes in accounting principles are hereafter required or
permitted by GAAP and are adopted by Borrower with the concurrence of its
independent certified public accountants and such changes in GAAP result in a
change in the method of calculation or the interpretation of any of the
financial covenants, standards or terms found in Section 5.6 or any other
provision of this Agreement, Borrower and the Required Lenders agree to amend
any such affected terms and provisions so as to reflect such changes in GAAP
with the result that the criteria for evaluating Borrower’s financial condition
shall be the same after such changes in GAAP as if such changes in GAAP had not
been made.
     6 NEGATIVE COVENANTS.
     Borrower covenants and agrees that so long as any Liabilities remain
outstanding (other than contingent obligations to indemnify or reimburse the
Agent or the Lenders, which survive the termination of this Agreement), and
(even if there shall be no Liabilities outstanding) so long as the Lenders
remain committed to make Loans or Issue Letters under this Agreement (unless the
Agent, with the written approval of the Required Lenders, shall give the Agent’s
prior written consent):
     6.1 Encumbrances. Except for those liens, security interests and
encumbrances presently in existence and reflected in Borrower’s financial
statements referred to in Section 4.12, and those created by the Security
Agreement and the Mortgage, Borrower shall not create, incur, assume or suffer
to exist any security interest, mortgage, pledge, lien, capitalized lease, levy,
assessment, attachment, seizure, writ, distress warrant, or other encumbrance of
any nature whatsoever on or with regard to any of Borrower’s assets (and, for
this purpose, the Company’s “priced as sold” arrangements with respect to its
purchases of almonds and walnuts from growers in the ordinary course of business
as customarily conducted in the past shall not be considered an assignment or a
conveyance of a right to receive income or profits) other than: (a) liens
securing the payment of taxes, either not yet due or the validity of which is
being contested in good faith by appropriate proceedings, and as to which
Borrower shall, if appropriate under GAAP, have set aside on Borrower’s books
and records adequate reserves; (b) liens securing deposits with insurance
carriers or under workmen’s compensation, unemployment insurance, social
security and other similar laws, or securing the performance of bids, tenders,
contracts (other than for the repayment of borrowed money) or leases, or
securing indemnity, performance or other similar bonds for the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or securing statutory obligations (including obligations to landlords,
warehousemen and mechanics) or surety bonds, or securing indemnity, performance
or other similar bonds in the ordinary course of Borrower’s business, which are
not past due; (c) liens securing appeal bonds securing judgments not in excess
of $1,000,000; (d) liens and security

- 35 -



--------------------------------------------------------------------------------



 



interests in favor of the Agent for the ratable benefit of the Lenders;
(e) liens securing the interests of Broker in any Margin Account; (f) zoning
restrictions, easements, licenses, covenants and other restrictions affecting
the use of Borrower’s real property, and other liens, security interests and
encumbrances on property and which do not, in the Agent’s reasonable
determination: (i) materially impair the use of such property, or
(ii) materially lessen the value of such property for the purposes for which the
same is held by Borrower; (g) purchase money security interests securing amounts
not exceeding $1,500,000 in the aggregate during any fiscal year of Borrower;
and (h) liens and encumbrances as described as part of the Project.
     6.2 Consolidations, Mergers or Acquisitions. Borrower shall not
recapitalize or consolidate with, merge with, or otherwise acquire (including by
the formation or acquisition of a subsidiary) all or substantially all of the
assets or properties of any other Person, except as may be required as part of
the Project.
     6.3 Deposits, Investments, Advances or Loans. Borrower shall not make or
permit to exist deposits, investments, advances or loans (other than loans
existing on the date of the execution of this Agreement and disclosed to the
Agent in writing on or prior to such date) in or to Affiliates or any other
Person, except: (a) investments in short term direct obligations of the United
States Government; (b) investments in negotiable certificates of deposit issued
by a bank satisfactory to the Agent in the Agent’s reasonable determination,
made payable to the order of Borrower or to bearer; (c) loans to officers,
directors, employees, or Affiliates as and when permitted by Section 6.8;
(d) demand deposits, other than Deposit Accounts, not to exceed $100,000 in the
aggregate; (e) pre-payments to vendors in the ordinary course of business; and
(f) deposits, investments, advances or loans as described as part of the
Project.
     6.4 Indebtedness. Except for those obligations and that indebtedness
presently in existence and reflected in Borrower’s financial statements referred
to in Section 4.12 or referred to in Section 6.7, Borrower shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any obligations or indebtedness, direct or indirect fixed or contingent,
including obligations under capitalized leases, except: (a) the Liabilities;
(b) obligations secured by liens or security interests permitted under Section
6.1 or contingent obligations permitted under Section 6.5; (c) trade obligations
and normal accruals in the ordinary course of Borrower’s business not yet due
and payable, or with respect to which Borrower is contesting in good faith the
amount or validity thereof by appropriate proceedings, and then only to the
extent that Borrower has set aside on Borrower’s books adequate reserves, if
appropriate under GAAP; (d) other unsecured indebtedness, not exceeding the
lesser of (i) $2,000,000 or (ii) $3,500,000 less the amount of indebtedness
incurred under Section 6.1(g); (e) indebtedness as described as part of the
Project; and (f) and obligations to make premium payments for officer’s and
director’s life insurance contracts.
     6.5 Guarantees and Other Contingent Obligations. Except as permitted under
Section 6.4, Borrower shall not guarantee, endorse or otherwise in any way
become or be responsible for obligations of any other Person, whether by
agreement to purchase the indebtedness of such Person or through the purchase of
Goods, supplies or services, or

- 36 -



--------------------------------------------------------------------------------



 



maintenance of working capital or other balance sheet covenants or conditions,
or by way of stock purchase, capital contribution, advance or loan for the
purpose of paying or discharging any indebtedness or obligation of such Person
or otherwise, except: (a) for endorsements of negotiable Instruments for
collection in the ordinary course of business; (b) that Borrower may indemnify
Borrower’s officers, directors and managers to the extent permitted under the
laws of the State in which Borrower is organized and may indemnify (in the
customary manner) underwriters and any selling shareholders in connection with
any public offering of Borrower’s securities; (c) that Borrower may guaranty and
fund obligations of the Supplemental Retirement Plan to cover certain executive
officers of the Borrower; (d) guaranties and other contingent obligations not
exceeding $1,000,000 in the aggregate during any one fiscal year; and
(e) guaranties as described as part of the Project.
     6.6 Disposition of Property. Except as set forth on Exhibit 6A, except as
otherwise permitted under this Agreement, and except for the disposition of
Inventory or obsolete or worn out property in the ordinary course of business,
Borrower shall not sell, lease, transfer or otherwise dispose of any of
Borrower’s properties, assets or rights.
     6.7 Capital Investment Limitations. Borrower shall not (i) purchase, invest
in or otherwise acquire (including acquisitions through capitalized leases)
additional real estate, equipment or other fixed assets in connection with the
Project, in excess $110,000,000, in aggregate, over fiscal years 2004 through
and including 2008 (“Project Related Capital Expenditures”) or (ii) purchase,
invest in or otherwise acquire (including acquisitions through capitalized
leases) additional real estate, equipment or other fixed assets (including
Project Related Capital Expenditures) in any fiscal year, in an amount in excess
of $13,000,000 in the aggregate in any such fiscal year; it being agreed that
the maximum permissible expenditures in clauses (i) and (ii) shall be cumulative
and expenditures under one clause shall not reduce the permitted amounts
expendable under the other clause.
     6.8 Loans to Affiliates. Borrower shall not make any loans to any officers,
directors, Affiliates or shareholders of Borrower, except for (a) advances for
travel and expenses to Borrower’s officers, directors or employees in the
ordinary course of Borrower’s business; (b) loans (including obligations under
existing split-dollar life insurance contracts) to Borrower’s officers,
directors or employees not exceeding $2,500,000 in the aggregate at any one time
outstanding; and (c) payments made under the lease of the Selma facility.
     6.9 Distributions in Respect of Equity, Prepayment of Debt. Borrower shall
not directly or indirectly: (a) redeem any of Borrower’s shares of capital
stock; (b) declare any cash dividends in any year on any class of Borrower’s
capital stock, except that during each fiscal year, the Borrower may make,
declare and pay cash dividends to its shareholders in amounts up to the lesser
of (i) 25% of Borrower’s consolidated net income during the previous fiscal
year, or (ii) $5,000,000; or (c) prepay any principal, interest or other
payments on or in connection with any indebtedness of Borrower other than
(i) prepayments of the Liabilities or the notes outstanding from time to time
under the Note Purchase Agreement and (ii) prepayments of debt as described as
part of the Project.

- 37 -



--------------------------------------------------------------------------------



 



     6.10 Amendment of Organizational Documents. Borrower shall not amend
Borrower’s articles or certificate of incorporation, bylaws or any other
agreement, instrument or document affecting Borrower’s organization, management
or governance or form any subsidiaries, provided, however, that a request by
Borrower for a waiver of this Section 6.10, shall not be unreasonably withheld
or delayed by the Required Lenders.
     6.11 Use of Names. Except to the extent that Agent has been notified in
advance, Borrower shall not use any corporate names (as distinguished from brand
names) other than those referred to in Section 4.6, nor shall Borrower change
any of said names.
     6.12 Amendment of Bainbridge Documents. The Bainbridge Bond Documents or
the Bainbridge Loan Documents shall not be amended without the prior written
consent of the Agent, the Issuer and the Required Lenders, provided, however,
that a request by Borrower for a waiver of this Section 6.12, shall not be
unreasonably withheld or delayed by the Required Lenders.
     7 DEFAULT AND RIGHTS AND REMEDIES; THE AGENT.
     7.1 Liabilities. Except as provided in Section 2.8 (regarding automatic
termination of the Commitments and acceleration of the Liabilities in certain
events) upon a Matured Default, the Agent may with the consent of the Required
Lenders, and shall at the request of the Required Lenders, by notice to Borrower
and the Lenders, (i) declare the Commitments to be terminated, whereupon such
obligations and the Commitments of each Lender shall terminate, and (ii) declare
all of the Liabilities to be due and payable, whereupon the Liabilities shall
become and be due and payable, without presentment, demand, protest or further
notice (including without limitation, notice of intent to accelerate and notice
of acceleration) of any kind, all of which are expressly waived by Borrower.
Anything herein to the contrary notwithstanding, it is understood that (i) no
Lender shall have the individual right upon the occurrence of a Default or a
Matured Default to terminate or suspend the funding of its Commitments or
accelerate any Liabilities owed to it (such termination, suspension of funding
and/or acceleration to occur, if at all, only as provided in this Agreement),
and (ii) no Lender shall have the right to individually enforce any Financing
Agreement which is entered into with or for the Agent or the Issuer of the
Bainbridge Letter, such enforcement residing with the Agent or the Issuer of the
Bainbridge Letter as contemplated by Section 7.2 and Section 7.3 of this
Agreement and by the applicable provisions of the other Financing Agreements.
     7.2 Rights and Remedies. Upon the occurrence and during the continuance of
any Matured Default, the Agent may with the consent of the Required Lenders and
shall at the direction of the Required Lenders, (subject to the provisions of
the other Financing Agreements) proceed to protect and enforce the rights of the
Lenders as set forth in this Section 7.2. The Agent may proceed by suit in
equity, by action at law or both, whether for the specific performance of any
covenant or agreement contained in this Agreement or in any other Financing
Agreement or in aid of the exercise of any power granted in this Agreement or
any

- 38 -



--------------------------------------------------------------------------------



 



other Financing Agreement to enforce the payment of the Liabilities. Agent shall
have, in addition to any other rights and remedies contained in this Agreement
or in any of the other Financing Agreements, all of the rights and remedies of a
creditor under any applicable laws.
     7.3 Rights and Remedies of the Issuer of the Bainbridge Letter. Without
limiting the forgoing, and in addition to the rights of the Agent under this
Agreement, upon the occurrence and during the continuance of any Matured
Default, the Issuer of the Bainbridge Letter may with the consent of the
Required Lenders (subject to the provisions of the Bainbridge Loan Documents),
and shall at the direction of the Required Lenders, proceed to protect and
enforce the rights of the Issuer of the Bainbridge Letter under the Bainbridge
Loan Documents. In so doing the Issuer of the Bainbridge Letter shall have the
same rights and protections afforded to Agent set forth in this Agreement with
regard to the exercise of rights and remedies under the other Financing
Agreements (including, without limitation, all right of indemnity set forth
herein). Any proceeds of the enforcement of the rights of the Issuer of the
Bainbridge Letter under the Bainbridge Loan Documents shall be subject to
pro-rata sharing as set forth in Section 8.27.
     7.4 Waiver of Demand. Borrower expressly waives demand, presentment,
protest, and notice of nonpayment, notice of intent to accelerate and notice of
acceleration. Borrower also waives the benefit of all valuation, appraisal and
exemption laws.
     7.5 Authorization and Action. Each Lender appoints the Agent as its Agent
under, and irrevocably authorizes the Agent (subject to Section 7.11) to take
such action on its behalf and to exercise such powers under any Financing
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. Without limitation of the
foregoing, each Lender expressly authorizes the Agent to execute, deliver, and
perform its obligations under each of the Financing Agreements to which the
Agent is a party, and to exercise all rights, powers, and remedies that the
Agent may have thereunder. As to any matters not expressly provided for by this
Agreement, the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act, or to refrain from acting (and shall
be fully protected in so acting or refraining from acting), upon the
instructions of the Required Lenders, and such instructions shall be binding
upon all the Lenders and all holders of any Note; provided however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
Borrower pursuant to the terms of any Financing Agreement.
     7.6 Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or omitted to be taken by it or them under or in connection with any Financing
Agreement, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent: (a) may treat the
original or any successor holder of any Note as the holder thereof until it
receives notice from the Lender which is the payee of such Note concerning the
assignment of such Note; (b) may employ and consult with legal counsel
(including counsel for Borrower), independent

- 39 -



--------------------------------------------------------------------------------



 



public accountants, and other experts selected by it and shall not be liable to
any Lender for any action taken, or omitted to be taken, in good faith by it or
them in accordance with the advice of such counsel, accountants, or experts
received in such consultations and shall not be liable for any negligence or
misconduct of any such counsel, accountants or other experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any opinions, certifications, statements, warranties or
representations made in or in connection with any Financing Agreement; (d) shall
not have any duty to any Lender to ascertain or to inquire as to the performance
or observance of any of the terms, covenants, or conditions of any Financing
Agreement or any other instrument or document furnished pursuant thereto or to
satisfy itself that all conditions to and requirements for any Loan have been
met or that Borrower is entitled to any Loan or to inspect the property
(including the books and records) of Borrower; (e) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Financing Agreement or any other
instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate, or other instrument or writing (which may be by telegram,
cable, telex, or otherwise) believed by it to be genuine and signed or sent by
the proper party or parties.
     7.7 Notices of Defaults. Except as provided in this Section 7.7, the Agent
shall not be deemed to have knowledge of the occurrence of a Default or a
Matured Default unless the Agent has received written notice from a Lender or
Borrower specifying such Default or Matured Default and stating that such notice
is a “Notice of Default”. Notwithstanding the foregoing, the Agent shall be
deemed to have knowledge of the occurrence of a Default or a Matured Default:
(a) consisting of the non-payment of principal or interest, on the due date of
such principal or interest, (b) on the date the Agent has received a Compliance
Certificate of Borrower as required by Section 5.1, which Compliance Certificate
discloses (without review of any financial statements attached thereto) the
existence of any Default or Matured Default, and (c) ten (10) Business Days
after the date the Agent has received a Compliance Certificate of Borrower as
required by Section 5.1, which Compliance Certificate (after review of any
financial statements attached thereto) would disclose the existence of any
Default or Matured Default. In the event that the Agent obtains such knowledge
of the occurrence of a Default or a Matured Default, the Agent shall within
three (3) Business Days thereafter, give notice thereof to the Lenders. The
Agent shall (subject to Sections 7.1 and 7.2) take such action with respect to
such Default or Matured Default as may be directed by the Required Lenders;
provided that, unless and until the Agent shall have received the directions
referred to in Sections 7.1 and 7.2, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Matured Default as it shall deem advisable and in the best interest
of the Lenders.
     7.8 The Agent as a Lender, Affiliates. With respect to its Commitment, any
Loan made by it, and the Note issued to it, the Agent shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent and its affiliates may accept deposits from, lend money to, act

- 40 -



--------------------------------------------------------------------------------



 



as trustee under indentures of, and generally engage in any kind of business
with, Borrower, any Affiliates and any Person who may do business with or own
securities of Borrower or any such Affiliate, all as if the Agent were not the
Agent and without any duty to account to the Lenders.
     7.9 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it
has, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower and its decision to enter into the transactions
contemplated by the Financing Agreements and that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under any Financing
Agreement. The Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other Person of any Financing
Agreement or to inspect the properties or books of Borrower. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Borrower (or any
Affiliates) which may come into the possession of the Agent or any of its
affiliates. Notwithstanding the foregoing, the Agent will, upon the request of
any Lender, provide to such Lender, at such Lender’s expense, copies of any and
all written information provided to the Agent by Borrower.
     7.10 Indemnification. Notwithstanding anything to the contrary herein
contained, the Agent shall be fully justified in failing or refusing to take any
action unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of its taking or continuing to take
any action. Each Lender agrees to indemnify the Agent (to the extent not
reimbursed by Borrower), on a pro-rata basis according to such Lender’s
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of any
Financing Agreement or any action taken or omitted by the Agent under any
Financing Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the gross negligence or
willful misconduct of the Agent; and provided further, that it is the intention
of each Lender to indemnify the Agent against the consequences of the Agent’s
own negligence, whether such negligence be sole, joint, concurrent, active or
passive. Without limiting the foregoing, each Lender agrees to reimburse the
Agent promptly upon demand for its pro-rata share, according to such Lender’s
Commitments of any out-of-pocket expenses (including attorneys’ fees) incurred
by the Agent in connection with the preparation, administration, or enforcement
of, or legal advice in respect of rights or responsibilities under, any
Financing Agreement, to the extent that the Agent is not reimbursed for such
expenses by Borrower.

- 41 -



--------------------------------------------------------------------------------



 



     7.11 Successor Agent. The Agent may resign at any time as Agent under the
Financing Agreements by giving written notice thereof to the Lenders and
Borrower and may be removed by the Required Lenders if it has breached its
obligations under the Financing Agreements. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with, provided that no Default has occurred and is continuing hereunder, the
prior written consent of Borrower, such consent not to be unreasonably withheld.
If no successor Agent shall have been so appointed by the Required Lenders or
shall have accepted such appointment within sixty (60) days after the retiring
Agent’s giving of notice of resignation or the Required Lenders’ removal of the
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent with, provided that no Default has occurred and is continuing
hereunder, the prior written consent of Borrower, such consent not to be
unreasonably withheld, which shall be a commercial bank or other financial
institution organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After the retiring Agent’s resignation or removal as Agent, the
provisions of Section 7.10 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.
     7.12 Verification of Borrowing Notices. The Person or Persons designated on
the Notice of Authorized Borrowers delivered to the Agent with this Agreement
(or any one of them, if more than one), or any natural Person designated by them
(or any one of them) in a subsequently issued Notice of Authorized Borrowers
shall be presumed to have the authority to request Advances or request the
Issuance of Letters under this Agreement. The Agent shall have no duty to verify
the authenticity of the signature appearing on any notice of borrowing or
request for the Issuance of a Letter, and with respect to any oral request for
an Advance or request for the Issuance of a Letter, the Agent shall have no duty
to verify the identity of any Person representing himself as one of the natural
Persons authorized to make such request on behalf of Borrower. Neither the Agent
nor any Lender shall incur any liability to Borrower in acting upon any
telephonic notice referred to above which the Agent or such Lender believes in
good faith to have been given by a duly authorized Person authorized to borrow
on behalf of Borrower or for otherwise acting in good faith.
     8 MISCELLANEOUS.
     8.1 Timing of Payments. For purposes of determining the outstanding balance
of the Liabilities, including without limitation, the computations of interest
which may from time to time be owing to the Agent or the Lenders, the receipt by
the Agent of any check or any other item of payment, shall not be treated as a
payment on account of the Liabilities until such check or other item of payment
is actually received by the Agent and is paid to the Agent in cash or a cash
equivalent. Notwithstanding the terms of this Agreement or any other Financing
Agreement, if the due date of any payment falls on a day that is not a Business
Day, such payment may be made and shall not be considered late if made on the
next succeeding Business Day.

- 42 -



--------------------------------------------------------------------------------



 



     8.2 Attorneys’ Fees and Costs. If at any time the Agent employs counsel in
connection with any matters contemplated by or arising out of this Agreement,
whether: (a) to commence, defend, or intervene in any litigation or to file a
petition, complaint, answer, motion or other pleading; (b) to take any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise);
(c) to consult with officers of the Agent to advise the Agent or to draft
documents for the Agent in connection with any of the foregoing or in connection
with any release of the Agent’s claims or security interests or any proposed
extension, amendment or refinancing of the Liabilities; or (d) to enforce any
rights of the Agent to collect any of the Liabilities; then in any of such
events, all of the reasonable attorneys’ fees arising from such services, and
any related expenses, costs and charges, including without limitation, all
reasonable fees of all paralegals, legal assistants and other staff employed by
such attorneys, together with interest at the highest interest rate then payable
by Borrower under this Agreement or any other Financing Agreement, shall
constitute additional Liabilities, payable on demand.
     In addition, if a Matured Default has occurred and is continuing, and
thereafter any Lender employs counsel: (a) in connection with, arising out of,
or any way related to, protecting, exercising or enforcing such Lender’s
interest in this Agreement or the other Financing Agreements; (b) to commence,
defend or intervene in any litigation or to file a petition, complaint, answer,
motion or other pleading; (c) to take any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise); or (d) to enforce any rights of
such Lender to collect any of the Liabilities; then in any of such events, all
of the reasonable attorneys’ fees arising from such services, and any expenses,
costs and charges relating thereto, including without limitation, all reasonable
fees of all paralegals, legal assistants and other staff employed by such
attorneys, together with interest at the highest interest rate then payable by
Borrower under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.
     This Section 8.2 shall survive the termination of this Agreement.
     8.3 Expenditures by the Agent. In the event that Borrower shall fail to pay
taxes, insurance, assessments, costs or expenses which Borrower is, under any of
the terms hereof or of any of the other Financing Agreements, required to pay,
the Agent may, in the Agent’s sole discretion and without obligation to do so,
make expenditures for any or all of such purposes, and the amount so expended,
together with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.
     8.4 The Agent’s Costs and Expenses as Additional Liabilities. Borrower
shall reimburse the Agent for all expenses and fees paid or incurred in
connection with the documentation, negotiation and closing of the Loans and
other financial accommodations described in this Agreement (including without
limitation, filing fees, recording fees, document

- 43 -



--------------------------------------------------------------------------------



 



or recording taxes, search fees, appraisal fees and expenses, and the reasonable
fees and expenses of the Agent’s attorneys, paralegals, and legal assistants,
and whether such expenses and fees are incurred prior to or after the Closing
Date). Borrower further agrees to reimburse the Agent for all reasonable
expenses and fees paid or incurred in connection with the documentation of any
renewal or extension of the Loans, any additional financial accommodations, or
any other amendments to this Agreement. All reasonable costs and expenses
incurred by the Agent with respect to such negotiation and documentation,
together with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.
     8.5 Claims and Taxes. Borrower agrees to indemnify and hold the Agent and
the Lenders harmless from and against any and all claims, demands, liabilities,
losses, damages, penalties, costs, obligations, actions, judgments, suits,
disbursements and expenses (including without limitation, reasonable attorneys’
fees) relating to or in any way arising out of the possession, use, operation or
control of any of Borrower’s assets, or in any way arising out of or related to
this Agreement or the other Financing Agreements, except for those resulting
from the gross negligence or willful misconduct of the Agent or the Lenders,
which agreement to indemnify and hold the Agent and the Lenders harmless shall
survive the termination of this Agreement. Borrower shall pay or cause to be
paid all license fees, bonding premiums and related taxes and charges, and shall
pay or cause to be paid all of Borrower’s real and personal property taxes,
assessments and charges and all of Borrower’s franchise, income, unemployment,
use, excise, old age benefit, withholding, sales and other taxes and other
governmental charges assessed against Borrower, or payable by Borrower, at such
times and in such manner as to prevent any penalty from accruing or any lien or
charge from attaching to Borrower’s property, provided, however, that Borrower
shall have the right to contest in good faith, by an appropriate proceeding
promptly initiated and diligently conducted, the validity, amount or imposition
of any such tax, and upon such good faith contest to delay or refuse payment
thereof, if: (a) Borrower establishes adequate reserves to cover such contested
taxes; and (b) such contest does not have a material adverse effect on the
financial condition of Borrower or the ability of Borrower to pay any of the
Liabilities.
     8.6 Inspection. Upon reasonable prior notice (provided that such notice
shall not be required after the occurrence and during the continuance of a
Default or a Matured Default), the Agent (by and through its officers and
employees), or any Person designated by the Agent in writing, shall have the
right, from time to time hereafter, to call at Borrower’s place or places of
business (or any other place where any information relating thereto is kept or
located) during reasonable business hours, and without hindrance or delay, to:
(a) inspect, audit, check and make copies of and extracts from Borrower’s books,
records, journals, orders, receipts and any correspondence and other data
relating to Borrower’s business or to any transactions between the parties to
this Agreement; and (b) review operating procedures, review maintenance of
property and discuss the affairs, finances and business of Borrower with
Borrower’s officers, employees or directors. The Borrower agrees to pay to the
Agent audit fees, in accordance with the Agent’s Letter, upon the completion of
any audit. The foregoing fees shall be fully earned on the dates they become
payable and, at the option of the Agent, shall be paid by Agent initiated Loans.
The

- 44 -



--------------------------------------------------------------------------------



 



Lenders shall have the right to accompany the Agent on any inspections under
this Section 8.6, at their own expense.
     8.7 Examination of Banking Records. Borrower consents to the examination by
the Agent (by and through its officers and employees), or any Person designated
by the Agent in writing (including officers and employees of the other Lenders),
whether or not there shall have occurred a Default or a Matured Default, of any
and all of Borrower’s banking records, wherever they may be found, and directs
any Person which may be in control or possession of such records (including
without limitation, any bank, other financial institution, accountant or lawyer)
to provide such records to the Agent and the Agent’s officers, employees and
agents, upon their request. Such examination may be conducted by the Agent with
or without notice to Borrower at the option of the Agent, any such notice being
waived by Borrower.
     8.8 Governmental Reports. Borrower will furnish to the Agent, upon the
reasonable request of the Agent, copies of the reports of examinations or
inspections of Borrower by all Governmental Authorities, and if Borrower fails
to furnish such copies to the Agent, Borrower authorizes all such Government
Authorities to furnish to the Agent copies of their reports of examinations or
inspections of Borrower.
     8.9 Reliance by the Agent, Issuer and the Lenders. All covenants,
agreements, representations and warranties made herein by Borrower shall,
notwithstanding any investigation by the Agent or any of the Lenders, be deemed
to be material to and to have been relied upon by the Agent, Issuer and the
Lenders.
     8.10 Parties. Whenever in this Agreement there is reference made to any of
the parties, such reference shall be deemed to include, wherever applicable, a
reference to the respective successors and assigns of Borrower, the Agent, the
Lenders and Issuer. Borrower shall not assign any of it rights or delegate any
of its duties under this Agreement or any of the other Financing Agreements
without the prior written consent of the Lenders.
     8.11 Applicable Law; Severability. This Agreement shall be construed in all
respects in accordance with, and governed by, the laws and decisions of the
State of Colorado and the laws, regulations and decisions of the United States
applicable to national banks. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
     8.12 SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY JURY. WITH
RESPECT TO ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS, DEBTS,
DAMAGES, COSTS AND EXPENSES, WHATSOEVER, WHETHER BASED ON STATUTE, COMMON LAW,
PRINCIPLES OF EQUITY OR OTHERWISE, ARISING OUT OF ANY MATTER, THING OR EVENT
WHICH IS

- 45 -



--------------------------------------------------------------------------------



 



DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT, BORROWER CONSENTS TO THE
JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN THE CITY AND
COUNTY OF DENVER, COLORADO AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE
BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING
IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR
MESSENGER DIRECTED TO BORROWER AT THE ADDRESS SET FORTH IN SECTION 10.19.
SERVICE, SO MADE, SHALL BE DEEMED TO BE COMPLETE UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED. AT THE OPTION
OF THE AGENT, BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY,
AND WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF THE AGENT.
     8.13 Application of Payments; Waiver. Except as set forth below, payments
made by Borrower under this Agreement shall generally be applied to the
Liabilities as follows: first to any costs or fees owing by Borrower to the
Agent or any Lender, second to any interest payments owing hereunder which are
due and unpaid, third to any outstanding principal owing hereunder, and fourth
to interest accrued but not yet due. Unless otherwise specified in this
Agreement, prepayments of principal made by Borrower on any Loans repayable in
installments shall be applied to the most remote installment then due (which
shall be deemed to include, as applicable, any balloon payment due at maturity).
Notwithstanding any contrary provision contained in this Agreement or in any of
the other Financing Agreements, Borrower irrevocably waives the right to direct
the application of any and all payments at any time received by the Agent from
Borrower, and Borrower irrevocably agrees that the Agent shall have the
continuing exclusive right to apply and reapply any and all payments received at
any time, against the Liabilities, in such manner as the Agent may deem
advisable, notwithstanding any entry by the Agent upon any of the Agent’s books
and records. Provided, however, this Section 8.13 shall not apply to any
transactions unrelated to this Agreement in which the Agent or its affiliates
may have accepted deposits from, lent money to, acted as trustee under
indentures of, or generally engaged in business with Borrower, any Affiliates or
any Person who may do business with or own securities of Borrower or any such
Affiliate. With regard to Bank Products Obligations, the parties hereto agree
that the terms of Section 5.11 of the Security Agreement shall apply and be
controlling.
     8.14 Marshaling; Payments Set Aside. The Agent shall be under no obligation
to marshal any assets in favor of Borrower or against or in payment of any or
all of the Liabilities. To the extent that Borrower makes a payment or payments
to the Agent or the Agent receives any payment for Borrower’s benefit or
exercises the Agent’s rights of setoff, and such payment or payments or the
proceeds of enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally

- 46 -



--------------------------------------------------------------------------------



 



intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.
     8.15 Section Titles. The section titles contained in this Agreement shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties.
     8.16 Continuing Effect. This Agreement and all of the other Financing
Agreements shall continue in full force and effect until this Agreement is
terminated in accordance with Section 2.8, it being understood that it may be
reinstated thereafter as set forth in Section 2.8.
     8.17 No Waiver. The Agent’s or the Required Lenders’ failure, at any time
or times hereafter, to require strict performance by Borrower of any provision
of this Agreement or the other Financing Agreements shall not waive, affect or
diminish any right of the Agent or the Required Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Agent or the Required Lenders of any Default or Matured Default under this
Agreement or any of the other Financing Agreements, shall not suspend, waive or
affect any other Default or Matured Default under this Agreement or any of the
other Financing Agreements, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or any of the other Financing Agreements and no
Default or Matured Default under this Agreement or any of the other Financing
Agreements, shall be deemed to have been suspended or waived by the Agent or the
Required Lenders unless such suspension or waiver is in writing signed by an
officer of the Agent or each of the Required Lenders (as applicable) and is
directed to Borrower specifying such suspension or waiver.
     8.18 Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered pursuant to this Agreement
shall be in writing, and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to the party to be notified as follows:
     (a) If to the Agent at:
U.S. Bank National Association
950 Seventeenth Street, Suite 350
Denver, Colorado 80202
Attn: Jason Lueders
with a copy to:
Campbell Bohn Killin Brittan & Ray, LLC
270 St. Paul Street, Suite 200
Denver, Colorado 80206
Attn: Michael Killin

- 47 -



--------------------------------------------------------------------------------



 



     (b) If to Borrower at:
John B. Sanfilippo & Son, Inc.
2299 Busse Road
Elk Grove Village, IL 60007
Attn: Michael Valentine
with a copy to:
Jenner & Block LLP
One IBM Plaza
Chicago, IL 60611
Attn: Teri Lindquist
or, as to each party, addressed to such other address as shall be designated by
such party in a written notice to the other parties. All such notices shall be
deemed given on the date of delivery if manually delivered, on the date of
sending if sent by facsimile transmission, on the first Business Day after the
date of sending if sent by overnight courier, or three (3) days after the date
of mailing if mailed.
     8.19 Regulatory Changes. In the event any Governmental Authority
(i) subjects the Lenders or any of them or any of their respective lending
offices to any new or additional charge, fee, withholding, duty or tax of any
kind with respect to any Loans, Letters, LC Obligations or other Liabilities
hereunder, (ii) changes the method or basis of taxation of such Loans, Letters,
LC Obligations or other Liabilities, except for changes in the rate of tax on
the overall net income of such Lender or its lending office imposed by the
jurisdiction in which such Lender’s principal executive office or lending office
is located, or (iii) changes the reserve or deposit requirements applicable to
such Loans, Letters, LC Obligations or other Liabilities (including, without
limitation, the imposition, modification or deemed application of any reserve,
special deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System,
including any such requirement with respect to any LIBOR Rate Loans) against
assets of, deposits with or for the account of any Lender, or its lending
office, and including without limitation, the issuance of a request or directive
regarding capital adequacy (whether or not having the force of law) that has the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations under this Agreement to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy)), then in
any such event following receipt of a notice from such Lender (including a
calculation of the amount of such costs or loss of income in reasonable detail),
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such costs or lost income resulting thereby as reasonably
determined by such Lender.

- 48 -



--------------------------------------------------------------------------------



 



     8.20 LIBOR Rate Loans. Without limiting the generality of Section 8.19,
anything in this Agreement to the contrary notwithstanding, if any Lender shall
notify the Agent that: (i) the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful to fund or
maintain LIBOR Rate Loans (whether or not such assertion carries the force of
law), (ii) deposits in U.S. Dollars (in the applicable amounts) are not being
offered to it in the interbank eurodollar market for any requested Interest
Period, (iii) by reason of circumstances affecting the interbank eurodollar
market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; (iv) that the applicable LIBOR Rate will not adequately
and fairly reflect the cost to such Lender of funding their LIBOR Rate Loans for
such Interest Period or (v) that the making or funding of LIBOR Rate Loans is
impracticable for such Lender, the obligation of such Lender to make, rollover
or to convert Loans into LIBOR Rate Loans shall be suspended until such Lender
shall notify the Agent and Borrower that the circumstances causing such
suspension no longer exist, and the existing LIBOR Rate Loans of such Lender
shall automatically convert, on and as of the date of such notification, into
Base Rate Loans; provided that each Lender represents and warrants to Borrower
that as of the later of (i) the Closing Date or (ii) the date on which it shall
have executed an Assignment and Acceptance pursuant to Section 8.22, it has no
actual knowledge that any of the circumstances set forth above exist.
     8.21 Taxes. Without limiting the generality of Section 8.19:
     (a) Except as otherwise provided in Section 8.21(d), any and all payments
by Borrower hereunder or under the Notes shall be made free and clear of and
without deduction for any and all present or future taxes, deductions, charges
or withholdings, and all liabilities with respect thereto, including without
limitation, such taxes, deductions, charges, withholdings or liabilities
whatsoever imposed, assessed, levied or collected by any taxing authority and
all (other than to the extent due to the gross negligence or willful misconduct
of any Lender) interest, penalties, expenses or similar liabilities with respect
thereto (“Taxes”), excluding, however, from the definition of Taxes, in the case
of each Lender and the Agent, taxes imposed on its income (including penalties
and interest payable in respect thereof), and franchise taxes imposed on it, by
the jurisdiction under the laws of which such Lender or the Agent (as the case
may be) is organized or any political subdivision thereof. If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Agent (other than payments for
which taxes are withheld pursuant to the last sentence of Section 8.21(d)),
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 8.21) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made and (ii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, less any credits due to Borrower.
     (b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or

- 49 -



--------------------------------------------------------------------------------



 



otherwise with respect to, this Agreement or the Notes (hereinafter included
within the definition of “Taxes”).
     (c) Borrower will indemnify each Lender and the Agent for the full amount
of Taxes (including without limitation, any Taxes imposed by any jurisdiction on
amounts payable under this Section 8.21) paid by such Lender or the Agent (as
the case may be) and any liability arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within five (5) days from the date such Lender or
the Agent (as the case may be) makes written demand; provided however, to the
extent that any Lender is reimbursed for any Taxes that were incorrectly or
illegally asserted with respect to Borrower, such Lender shall promptly return
to Borrower the amount of such reimbursement net of any costs of recovery
incurred by such Lender and/or the Agent, together with any interest that may
have been paid by the taxing jurisdiction with respect thereto, to the extent
Borrower has actually paid such Lender with respect thereto.
     (d) Prior to the date of any Lender becoming a Lender hereunder, and from
time to time thereafter if requested by Borrower or the Agent each Lender
organized outside the United States shall provide the Agent and Borrower with
the forms prescribed by the Internal Revenue Service of the United States
(including, without limitation, Form W-8 BEN, Form W-8 ECI, or Form W-8 IMY)
certifying such Lender’s complete exemption from United States withholding taxes
with respect to all payments to be made to such Lender hereunder and under the
Notes. Unless Borrower and the Agent have received forms or other documents
satisfactory to them indicating that payments hereunder or under any Note are
not subject to United States withholding tax, Borrower or the Agent shall
withhold taxes from such payments for the account and benefit of Borrower at the
applicable statutory rate in the case of payments to or for any Lender organized
under the laws of a jurisdiction outside the United States; provided however,
that all such withholding for such Lender shall cease upon delivery by such
Lender of the applicable forms to Borrower and Agent.
     (e) Promptly after the date on which payment of any Taxes are due pursuant
to applicable law, Borrower will, at the request of the Agent or any Lender,
furnish to the Agent or such Lender evidence in form and substance satisfactory
to the Agent or such Lender, that Borrower has met its obligations under this
Section 8.21.
     (f) Without prejudice to the survival of any other agreement of Borrower,
the agreement and obligations of Borrower contained in this Section 8.21 shall
survive the payment in full of the Liabilities.
     8.22 Assignments and Participation.
     (a) After the Closing Date (and, provided that no Default has occurred and
is continuing, subject to the prior written consent of Borrower, such consent
not to be unreasonably withheld or delayed) each Lender may assign to any Person
(the “Assignee”) all or a portion of its rights and obligations under this
Agreement (including without limitation, all or a portion of

- 50 -



--------------------------------------------------------------------------------



 



its Commitments and the Notes held by it); provided however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all of the
assigning Lender’s rights and obligations under this Agreement, (ii) the total
amount of the Commitment or Commitments (based on the original Commitment or
Commitments without giving effect to any repayments or prepayments) so assigned
to an Assignee or to an Assignee and its affiliates taken as a whole shall equal
or exceed the lesser of the total amount of the Commitment or Commitments held
by the assigning Lender or $5,000,000, (iii) the remaining Commitment or
Commitments (based on the original Commitment or Commitments without giving
effect to any repayments or prepayments) held by the assigning Lender and its
affiliates after giving effect to any such assignment shall equal or exceed
$5,000,000, (iv) the assignment shall not be made to Borrower, an Affiliate or a
guarantor of any of the Liabilities and shall not cause Borrower to incur any
additional liability or expense and (v) the parties to each such assignment
shall execute and deliver to the Agent for its acceptance an Assignment and
Acceptance in substantially the form attached as Schedule B (“Assignment and
Acceptance”), together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be the date on which such
Assignment and Acceptance is accepted by the Agent, (vi) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender under the Financing Agreements and (vii) the
Lender assignor thereunder shall be deemed to have relinquished its rights and
to be released from its obligations under the Financing Agreements, to the
extent (and only to the extent) that its rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under the Financing Agreements, such
Lender shall cease to be a party thereto).
     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreements or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Financing Agreements or any other instrument or
document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of the Financing Agreements, together with copies of the
financial statements referred to in Section 5.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this

- 51 -



--------------------------------------------------------------------------------



 



Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as the Agent on its behalf and to exercise such powers under the
Financing Agreements as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (vi) such
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Agreements are required to be
performed by it as a Lender.
     (c) The Agent shall maintain at its address referred to in Section 8.18 a
copy of each Assignment and Acceptance delivered to and accepted by it.
     (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed,
(i) accept such Assignment and Acceptance and (ii) give prompt notice thereof to
Borrower. Within five (5) Business Days after its receipt of such notice,
Borrower, at its own expense, shall execute and deliver to the Agent in exchange
for the surrendered Note or Notes, a new Note or new Notes to the order of such
Assignee in an amount equal to the Commitment or Commitments assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment or Commitments, a portion of which has been assigned, a
new Note or New Notes to the order of the assigning Lender in an amount equal to
the Commitment or Commitments retained by it hereunder. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit 2A. Upon receipt by the Agent of such new Note or Notes conforming to
the requirements set forth in the preceding sentences, the Agent shall return to
Borrower such surrendered Note or Notes, marked to show that such surrendered
Note or Notes has (have) been replaced, renewed and extended by such new Note or
Notes.
     (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including without limitation, all or a portion of its Commitments and
the Note held by it); provided however, that (i) such Lender’s obligations under
this Agreement (including without limitation, its Commitments to Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the sale of the participation will not cause Borrower to
incur any additional liability, and (v) Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
provided that no participant shall be entitled to recover under the
above-described provisions an amount in excess of the proportionate share which
such participant holds of the original aggregate principal amount hereunder to
which the assigning Lender would otherwise be entitled.
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.22, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such

- 52 -



--------------------------------------------------------------------------------



 



Lender by or on behalf of Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree in
writing to preserve the confidentiality of any confidential information relating
to Borrower received by it from such Lender.
     (g) Any Lender may assign and pledge all or any of the instruments held by
it as collateral security; provided that any payment made by Borrower for the
benefit of such assigning and/or pledging Lender in accordance with the terms of
the Financing Agreements shall satisfy Borrower’s obligations under the
Financing Agreements in respect thereof to the extent of such payment. No such
assignment and/or pledge shall release the assigning and/or pledging Lender from
its obligations hereunder.
     8.23 Maximum Interest. No agreements, conditions, provisions or
stipulations contained in this Agreement or in any of the other Financing
Agreements, or any Default or Matured Default, or any exercise by the Agent of
the right to accelerate the payment of the maturity of principal and interest,
or to exercise any option whatsoever, contained in this Agreement or any of the
other Financing Agreements, or the arising of any contingency whatsoever, shall
entitle the Agent to collect, in any event, interest exceeding the maximum
authorized by law, and in no event shall Borrower be obligated to pay interest
exceeding such rate, and all agreements, conditions or stipulations, if any,
which may in any event or contingency whatsoever operate to bind, obligate or
compel Borrower to pay a rate of interest exceeding the maximum allowed by law,
shall be without binding force or effect, at law or in equity, to the extent
only of the excess of interest over such maximum interest allowed by law. In the
event any interest is charged in excess of the maximum allowed by law
(“Excess”), and such Excess shall be, first, applied to reduce the principal of
any Liabilities due, and, second, returned to Borrower, it being the intention
of the parties not to enter at any time into a usurious or otherwise illegal
relationship. Borrower and the Agent both recognize that, with fluctuations of
index rates and applicable margins, such an unintentional result could
inadvertently occur. By the execution of this Agreement, Borrower covenants
that: (a) the credit or return of any Excess shall constitute the acceptance by
Borrower of such Excess; and (b) Borrower shall not seek or pursue any other
remedy, legal or equitable, against the Agent based, in whole or in part, upon
the charging or receiving of any interest in excess of the maximum authorized by
law. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Agent, all interest at any time
contracted for, charged or received by the Agent in connection with the
Liabilities shall be amortized, prorated, allocated and spread in equal parts
during the entire term of this Agreement.
     8.24 Additional Advances. All fees, charges, expenses, costs, expenditures,
obligations, liabilities, losses, penalties and damages incurred or suffered by
the Agent and for which Borrower is bound to indemnify or reimburse the Agent
under this Agreement (other than those which may be paid without demand, by the
Agent initiated Advances pursuant to Section 2.1) may, at the option of the
Agent, be paid by Agent-initiated Advances pursuant to Section 2.1 if such
amounts remain unpaid for a period of ten (10) days after the Agent has made
demand.

- 53 -



--------------------------------------------------------------------------------



 



     8.25 Credit Agreement Controls. If there are any conflicts or
inconsistencies among this Agreement and any of the other Financing Agreements,
except the Intercreditor Agreement, the provisions of this Agreement shall
prevail and control.
     8.26 Obligations Several. The obligations of each Lender under each
Financing Agreement to which it is a party are several, and no Lender shall be
responsible for any obligation or Commitment of any other Lender under any
Financing Agreement to which it is a party. Nothing contained in any Financing
Agreement to which it is a party, and no action taken by any Lender pursuant
thereto, shall be deemed to constitute the Lenders to be a partnership, an
association, a joint venture, or any other kind of entity.
     8.27 Pro Rata Treatment. All Loans under, and all payments and other
amounts received in connection with, this Agreement (including, without
limitation, amounts received as a result of the exercise by any Lender of any
right of set-off), shall be effectively shared by the Lenders ratably in
accordance with the respective Pro Rata Percentages of the Lenders. If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the principal of,
or interest on, or fees in respect of, any Note held by it (other than pursuant
to Sections 2.3(b), 2.5(a), 8.19, 8.20 or 8.21 or the normal and customary
processing fees charged by an Issuer in connection with the Issuance of or
drawings under a Letter) such Lender shall deliver such payments and other
amounts received to the Agent for application in accordance with this Agreement
and the Intercreditor Agreement provided however, that if all or any portion of
such payment or other amounts received is thereafter recovered from such Lender,
such payment or other amounts received and paid over to the Agent shall be
returned by the Agent to such Lender (subject to the rights of the Agent to be
reimbursed and indemnified by all the Lenders and to be reimbursed and
indemnified in accordance with the Intercreditor Agreement). Borrower agrees
that any Lender making payment to the Agent pursuant to this Section 8.27 may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect all or any portion of such payment
or other amounts received that are thereafter recovered from such Lender as
fully as if such Lender were the direct creditor of Borrower in the amount of
such recovery. The terms of this Section 8.27, and other terms of this Agreement
regarding payments by the Agent to the Lenders shall be subject to the terms of
the Intercreditor Agreement.
     8.28 Confidentiality. Each of the Agent and the Lenders agrees that it will
use its best efforts to keep confidential, in accordance with its customary
procedures for handling confidential information and in accordance with safe and
sound banking practices any proprietary information of Borrower, designated in
writing by Borrower, as being proprietary and confidential; provided that the
Agent or any Lender may disclose any such information (a) to enable it to comply
with any Governmental Requirement or other regulatory authority (including any
self-regulatory organization having or claiming to have jurisdiction over such
Lender) applicable to it, (b) in connection with the defense of any litigation
or other proceeding brought against it arising out of the transactions
contemplated by this Agreement and the other Financing Agreements, (c) in
connection with the supervision and enforcement of the rights and remedies of
the Agent and Lenders under any Financing Agreement and (d) as set forth in
Section 8.22.

- 54 -



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Agreement, each Lender (or its
representatives, agents or employees) may (i) consult any tax advisor regarding
the tax treatment and tax structure of the transaction contemplated by this
Agreement and (ii) may at any time disclose to any person, without limitation of
any kind, the tax treatment and tax structure of such transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment or tax structure. The preceding sentence
is intended to satisfy the requirements for the transaction contemplated herein
to avoid classification as a “confidential transaction” for purposes of Treasury
Regulations Section 1.6011-4(b)(3) and shall be interpreted consistent with such
intent. This authorization is not intended to permit disclosure of any
information that is unrelated to the tax treatment or tax structure of any
transaction contemplated hereby, including, without limitation, any pricing or
financial information, except in each case to the extent such information is
related to the tax treatment or tax structure of any such transaction.
     8.29 Independence of Covenants. All covenants under this Agreement and the
other Financing Agreements shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
a Matured Default if such action is taken or condition exists.
     8.30 Amendments and Waivers. (a) Except as provided in the following
Sections 8.30(b) and (c), any term, covenant, agreement or condition of this
Agreement or the other Financing Agreements may be amended only by a written
amendment executed by Borrower, the Required Lenders and, if the rights or
duties of the Agent or Issuer are affected thereby, the Agent and such Issuer,
respectively, or compliance therewith only may be waived (either generally or in
a particular instance and either retroactively or prospectively), if Borrower
shall have obtained the consent in writing of the Required Lenders and, if the
rights or duties of the Agent are affected thereby, the Agent, provided however,
that without the consent in writing of the holders of all outstanding Notes and
LC Obligations, or of all Lenders if no Notes or Letters are outstanding, no
such amendment or waiver shall (i) change the amount or postpone the date of
payment of any scheduled payment or required payment of principal of the Notes
or LC Obligations or reduce the rate or extend the time of payment of interest
on the Notes, or reduce the amount of principal thereof, or modify any of the
provisions with respect to the payment or prepayment thereof, (ii) give to any
Note any preference over any other Notes, (iii) amend the definition of Required
Lenders, (iv) alter, modify or amend the provisions of Section 8.27 or of this
Section 8.30, (v) increase the total amount or extend the term of any of the
Commitments, (vi) amend the definition of Borrowing Base (including any
amendment of the definitions used therein and including any amendment of the
advance rates included in that definition) that would have the effect of
increasing the Borrowing Base Limit, (vii) reduce the fees required under
Section 2.5, (viii) alter, modify or amend the provisions of Sections 7.1 or 7.2
of this Agreement, or (ix) alter, modify or amend any Lender’s right hereunder
to consent to any action, make any request or give any notice.
     (b) Provided that a Default or a Matured Default has not occurred and is
continuing, this Agreement may be amended from time to time to increase the
total amount of the Line of

- 55 -



--------------------------------------------------------------------------------



 



Credit Loan Commitments to an amount not exceeding $125,000,000 in the aggregate
by one or more written amendments executed by Borrower, the Agent and one or
more Lenders (together with new Notes and other Financing Agreements as may be
reasonably required by the Agent). Subject to the following Section 8.30(c), any
such increase shall be allocated to new or existing Lenders at the discretion of
the Agent and Borrower.
     (c) Without the consent in writing of the affected Lender, no amendment or
waiver shall increase the amount of or the Pro Rata Percentage of any Commitment
of such Lender (but the amount of or the Pro Rata Percentage of any Commitment
of such Lender may be decreased without the consent of such Lender).
     (d) Any amendment or waiver made in accordance with this Section 8.30 shall
apply equally to all Lenders and all the holders of the Notes and/or LC
Obligations and shall be binding upon them, upon each future holder of any Note
or LC Obligation and upon Borrower, whether or not such Note or Letter shall
have been marked to indicate such amendment or waiver. No such amendment or
waiver shall extend to or affect any obligation not expressly amended or waived.
     8.31 Replacement of a Lender. If a Lender (other than the Agent as a
Lender) becomes a Replacement Candidate (as defined below), Borrower shall have
the right to require such Lender to assign to another lender or other
institution selected by Borrower and reasonably satisfactory to the Agent (which
may be one or more of the Lenders) the Commitments and the Notes held by such
Lender pursuant to the terms of an appropriately completed Assignment and
Acceptance in accordance with Section 8.22; provided, that neither the Agent nor
any Lender shall have any obligation to Borrower to find any such lender or
other institution and in order for Borrower to replace a Lender, Borrower must
require such replacement within three (3) months of the date the Lender became a
Replacement Candidate. Each Lender (other than the Agent as a Lender) agrees to
its replacement at the option of Borrower pursuant to this Section 8.31;
provided, that the assignee selected by Borrower shall purchase such Lender’s
interest in the Loans and Liabilities owed to such Lender for cash in an
aggregate amount equal to the aggregate unpaid principal thereof, all unpaid
interest accrued thereon, all unpaid fees accrued for the account of such Lender
and all other amounts then owing to such Lender hereunder or under any other
Financing Agreement. A Lender will become a “Replacement Candidate” if (i) it
has made a demand under Sections 8.19, 8.20 or 8.21, (ii) it has defaulted on
any obligation under this Agreement or (iii) it has become insolvent and its
assets become subject to a receiver, liquidator, trustee, custodian, or other
officer having similar powers. The rights of Borrower under this Section 8.31
shall be in addition to any other rights or remedies Borrower may have at law or
in equity as a result of the events described in the definition of “Replacement
Candidate”.
     8.32 Representations by the Lenders. Each Lender represents that it is the
present intention of such Lender, as of the date of its acquisition of the
Notes, to acquire the Notes for its account or for the account of its
affiliates, and not with a view to the distribution or sale thereof that would
be in violation of any applicable laws, and, subject to any applicable laws, the
disposition of such Lender’s property shall at all times be within its control.
The Notes have not

- 56 -



--------------------------------------------------------------------------------



 



been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and may not be transferred, sold or otherwise disposed of except (a) in a
registered offering under the Securities Act; (b) pursuant to an exemption from
the registration provisions of the Securities Act; or (c) if the Securities Act
shall not apply to the Notes or the transactions contemplated by the Financing
Agreements. Nothing in this Section 8.32 shall affect the characterization of
the Loans and the transactions contemplated hereunder as commercial lending
transactions.
     8.33 Counterparts and Facsimile Signatures. This Agreement, any other
Financing Agreement and any subsequent amendment to any of them may be executed
in several counterparts, each of which shall be construed together as one
original. Facsimile signatures on this Agreement, any other Financing Agreement
and any subsequent amendment to any of them shall be considered as original
signatures.
     8.34 Set-off. Borrower gives and confirms to each Lender a right of set-off
of all moneys, securities and other property of Borrower (whether special,
general or limited) and the proceeds thereof, at any time delivered to remain
with or in transit in any manner to such Lender, its correspondent or its agents
from or for Borrower, whether for safekeeping, custody, pledge, transmission,
collection or otherwise or coming into possession of such Lender in any way, and
also, any balance of any deposit accounts and credits of Borrower with, and any
and all claims of security for the payment of the Liabilities owed by Borrower
to such Lender, contracted with or acquired by the Lender, whether such
liabilities and obligations be joint, several, absolute, contingent, secured,
unsecured, matured or unmatured, and Borrower authorizes such Lender at any time
or times, without prior notice, to apply such money, securities, other property,
proceeds, balances, credits of claims, or any part of the foregoing, to such
liabilities in such amounts as it may select, whether such Liabilities be
contingent, unmatured or otherwise, and whether any collateral security in
support thereof is deemed adequate or not. The rights described herein shall be
in addition to any collateral security described in any separate agreement
executed by Borrower. THE LENDERS ACKNOWLEDGE THAT PART OF THE COLLATERAL IS
REAL PROERTY LOCATED IN CALIFORNIA AND THAT THE EXERCISE OF A RIGHT OF SETOFF OR
OTHER INDEPENDENT EXERCISE OF ANY RIGHTS OR REMEDIES BY A LENDER WITH RESPECT TO
ANY OF THE LIABILITIES COULD AFFECT THE RIGHTS OF THE AGENT TO EXERCISE ITS
RIGHTS AND REMEDIES ON BEHALF OF THE LENDERS. NOTWITHSTANDING THE FOREGOING OR
ANYTHING SET FORTH IN THIS AGREEMENT OR IN ANY OTHER FINANCING AGREEMENT, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF OR EXERCISE ANY OTHER RIGHTS OR REMEDIES
WITH RESPECT TO ANY OF THE LIABILITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE
AGENT.
     8.35 Binding Effect. This Agreement and all of the other Financing
Agreements set forth the legal, valid and binding obligations of Borrower, the
Agent and the Lenders and are enforceable against Borrower in accordance with
their respective terms. Should more than one Person be a Borrower under this
Agreement or any Note, the obligations of each such Person shall be joint and
several. The Lenders may settle, release, compromise, collect or otherwise
liquidate the obligations of any Borrower, any guarantor of such obligations,
and any security or

- 57 -



--------------------------------------------------------------------------------



 



collateral for such obligations or for any such guaranty, in any manner, without
affecting or impairing the obligations of any Borrower.
     8.36 Patriot Act. Each Lender subject to the Act and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower and each guarantor of the
Liabilities, which information includes the name and address of the Borrower and
each guarantor of the Liabilities and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower and each guarantor
of the Liabilities in accordance with the Act.
     8.37 Waiver of Defaults Under Prior Agreement. Prior to the date of this
Agreement, Borrower failed to maintain compliance with Section 9.6 of the Prior
Agreement, Financial Covenants and Ratios, (the “Financial Covenants
Violation”). In addition, as a result of the failure to meet such financial
covenants, Borrower was also in default (the “Note Default”) under the terms of
the Note Purchase Agreement, which default was a Matured Default in accordance
with Subsection (l) of the definition of “Matured Default” as set forth in
Section 1 of the Prior Agreement (the “Cross Default”). The Financial Covenants
Violation was also a Matured Default in accordance with Subsection (p) of the
definition of “Matured Default” as set forth in Section 1 of the Prior
Agreement. The Lenders hereby consent to the Financial Covenants Violation and
the Cross Default, and waive their rights powers and remedies with respect to
the Financial Covenants Violation and the Cross Default. Notwithstanding the
foregoing waiver and consent, it is expressly understood and agreed that the
Lenders shall have the right at all times hereafter to require strict
performance by Borrower of all terms of this Agreement or any other Financing
Agreement, including without limitation, the terms of Section 5.6 of this
Agreement, that the Lenders do not waive, affect or diminish any right, power or
remedy of the Lenders under the this Agreement or any other Financing Agreement.
     8.38 FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
{SIGNATURE PAGE FOLLOWS}

- 58 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first above written.

            JOHN B. SANFILIPPO & SON, INC., a Delaware
corporation
      By   /s/ Michael J. Valentine         Its Chief Financial Officer         
      U.S. BANK NATIONAL ASSOCIATION
as Agent and as a Lender
      By   /s/ Jason Lueders         Its Vice President                LASALLE
BANK NATIONAL ASSOCIATION,
as a Lender
      By   /s/ Robert M. Swanson         Its Senior Vice President             
  ING CAPITAL LLC, as a Lender
      By   /s/ William B. Redmond         Its Managing Director           

- 59 -



--------------------------------------------------------------------------------



 



         

Schedule A to
Amended and Restated Credit Agreement
Lenders’ Commitments
Line of Credit Loan Commitments

                  Name of Lender   Pro Rata Percentage     Maximum $  
U.S. Bank
    45.000000000 %   $ 45,000,000  
LaSalle Bank National Association
    35.000000000 %   $ 35,000,000  
ING Capital LLC
    20.000000000 %   $ 20,000,000  
 
           
TOTAL:
    100 %   $ 100,000,000  

- 60 -



--------------------------------------------------------------------------------



 



Schedule B to
Amended and Restated Credit Agreement
Form of Assignment and Acceptance
Assignment and Acceptance
Dated: [Insert Date]
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of July 25, 2006 (as modified, amended, extended or renewed from time
to time, the “Credit Agreement”) by and among JOHN B. SANFILIPPO & SON, INC., a
Delaware corporation (the “Borrower”), the Lenders (as defined in the Credit
Agreement) and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as agent for the Lenders (the “Agent”). Terms defined in the Credit Agreement
and not defined herein are used herein with the same meaning.
     NOW, THEREFORE, [Insert Name of Lender Making Assignment] (the “Assignor”)
and [Insert Name of Lender Receiving Assignment] (the “Assignee”) agree as
follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor [Insert % Amount]% of the Line of
Credit Loan Commitments (out of the [Insert % Amount]% which Assignor holds)
together with all of the Assignor’s related rights and obligations under the
Credit Agreement as of the Effective Date (as defined below).
     2. The Assignor: (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Financing
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Financing Agreement or any other instrument or
document furnished pursuant thereto; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Financing Agreement or any other instrument or document
furnished pursuant thereto; {Select Alternative} [and (d) attaches the Line of
Credit Note payable to the Assignor and requests that the Agent exchange such
Line of Credit Note for new Line of Credit Notes as follows: a Line of Credit
Note dated [Insert Date — Same Date as Old Note] in the principal amount of
$[Insert $ Amount], payable to the order of the Assignee and a Line of Credit
Note dated [Insert Date — Same Date as Old Note] in the principal amount of
$[Insert $ Amount], payable to the order of the Assignor] [and (d) has delivered
and endorsed the Line of Credit Note held by the Assignor to the Assignee,
payable to the order of the Assignee].
     3. The Assignee: (a) confirms that it has received copies of the Financing
Agreements, together with copies of the most recent financial statements
referred to in Section 7.1 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (b) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes the Agent to take
such action on the Assignee’s behalf and to exercise such powers under the
Financing Agreements as are delegated

- 61 -



--------------------------------------------------------------------------------



 



to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Financing Agreements are required to be performed by the Assignee as a
Lender; (e) (if such Assignee is a bank or financial institution organized
outside the United States) agrees that it will deliver to the Agent and the
Borrower the forms prescribed by the Internal Revenue Service of the United
States (including without limitation, Form W-8 BEN, Form W-8 ECI, or Form W-8
IMY) certifying such Assignee’s exemption from United States withholding taxes
with respect to all payments to be made to such Assignee under its Notes and
under any other Financing Agreement; and (f) specifies as its address for
notices the office set forth beneath its name on the signature pages hereof.
     4. The effective date for this Assignment and Acceptance shall be [Agent
inserts date of its acceptance] (the “Effective Date”). Following the execution
of this Assignment and Acceptance, it will be delivered to the Agent for
acceptance and recording by the Agent.
     5. Upon such acceptance and recording, as of the Effective Date: (a) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, shall have the rights and obligations of a
Lender thereunder and under the other Financing Agreements; and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement and the
other Financing Agreements and in the event that the Assignor has assigned to
the Assignee hereunder all of its rights and obligations under the Credit
Agreement and the other Financing Agreements, the Assignor shall cease to be a
party to the Credit Agreement and such other Financing Agreements.
     6. Upon such acceptance and recording, from and after the Effective Date,
the Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Effective Date directly
between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Colorado.
     IN WITNESS WHEREOF, the parties hereto, by their respective officers
thereunto duly authorized, have executed this Assignment and Acceptance
effective as of the day first written above.

            [NAME OF ASSIGNOR]
      By:                 Title:                      

- 62 -



--------------------------------------------------------------------------------



 



         

            [NAME OF ASSIGNEE]
      By:                 Title:                        

            Address for Notices:
                                       

- 63 -



--------------------------------------------------------------------------------



 



         

Accepted this: [Insert Date].

            U.S. BANK NATIONAL ASSOCIATION
950 Seventeenth Street, Suite 350
Denver, Colorado 80202
Telephone: (303) 585-4906
Facsimile: (303) 585-4732
      By:                 Its:                        

- 64 -



--------------------------------------------------------------------------------



 



Exhibit 1A to
Amended and Restated Credit Agreement
Acceptable Countries for Cash Against Document Sales
and Account Debtors Not Subject to Concentration Rule
Acceptable Countries for Cash Against Document Sales:
Australia
Austria
Belgium
Denmark
France
Germany
Greece
Hong Kong
Italy
Japan
Republic of Korea
Netherlands
Spain
Sweden
Taiwan
United Kingdom
Account Debtors Not Subject to Concentration Rule:
Walmart
COSTCO
Frito-lay
Safeway
Kraft
Super Value
SYSCO
US Food Service
Dreyer’s
Publix
Loblaws





--------------------------------------------------------------------------------



 



Exhibit 2A to
Amended and Restated Credit Agreement
Form of Line of Credit Note
FORM OF LINE OF CREDIT NOTE

$[Insert Amount]   Denver, Colorado     July [Insert Date], 2006

     FOR VALUE RECEIVED, the undersigned JOHN B. SANFILIPPO & SON, INC., a
Delaware corporation (hereinafter referred to as “Borrower”), promises to pay to
the order of [Insert Name of Lender] (hereinafter referred to as “Lender”), at
such place as U.S. Bank National Association, as agent for the Lender, may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of [Insert Amount] ($[Insert Amount]) or so
much thereof as may be advanced and be outstanding, together with interest on
any and all principal amounts outstanding calculated in accordance with the
provisions set forth below. This Note is issued under that certain Amended and
Restated Credit Agreement of even date herewith (as the same may be amended,
replaced, restated and/or supplemented from time to time, the “Credit
Agreement”) between Borrower, U.S. Bank National Association, a national banking
association, as agent (the “Agent”), Lender and the other lenders identified
therein (collectively the “Lenders”).
     Capitalized terms used and not defined herein shall have the meanings given
to such terms in the Credit Agreement.
     The outstanding Loans hereunder shall be maintained as more fully provided
in the Credit Agreement. The Borrower shall have the right to make prepayments
of principal only in accordance with the Credit Agreement.
     Borrower shall pay interest on the unpaid principal amount of each Loan
made by the Lender from the date of such Loan until such principal amount shall
be paid in full, at the times and at the rates per annum set forth in the Credit
Agreement.
     The unpaid balance of this obligation at any time shall be the total
amounts advanced hereunder by the Lender, together with accrued and unpaid
interest, less the amount of payments made hereon by or for the Borrower, which
balance may be endorsed hereon from time to time by the Lender.
     In addition to the repayment requirements imposed upon the Borrower under
the Credit Agreement, together with the agreements referred to therein, the
principal and interest owing under this Note shall be due and payable in full on
the Maturity Date, without presentment, demand, protest or further notice
(including without limitation, notice of intent to accelerate and





--------------------------------------------------------------------------------



 



notice of acceleration) of any kind, all of which are expressly waived by the
Borrower. Time is of the essence hereof.
     Interim payments made by Borrower pursuant to and in accordance with the
Credit Agreement shall be applied as provided therein.
     Should any Matured Default occur and be continuing, then all sums of
principal and interest outstanding hereunder may be declared immediately due and
payable in accordance with the Credit Agreement, without presentment, demand or
notice of dishonor, all of which are expressly waived, and the Lender may have
no further obligation to make Loans pursuant to the terms of the Credit
Agreement.
     The obligations of the Borrower to the Lender hereunder and under the
Credit Agreement are secured by the Collateral granted to the Agent, for the
ratable benefit of the Lenders pursuant to and as set forth in the Credit
Agreement.
     This Note shall be construed in accordance with the laws of the State of
Colorado.

 
JOHN B. SANFILIPPO & SON, INC., a Delaware corporation
 
By                                                             
   Its                                                             





--------------------------------------------------------------------------------



 



Exhibit 2B to
Amended and Restated Credit Agreement
Form of Notice of Conversion/Continuation
NOTICE OF CONVERSION/CONTINUATION
     Pursuant to the Amended and Restated Credit Agreement dated as of July 25,
2006 (said Amended and Restated Credit Agreement, as amended, supplemented, or
otherwise modified to the date hereof, being the “Credit Agreement”), by and
among JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (“Borrower”), THE
FINANCIAL INSTITUTIONS PARTY THERETO as Lenders (“Lenders”), and U.S. BANK
NATIONAL ASSOCIATION, as agent for Lenders, Borrower requests that a loan be
made according to the information below.
     Terms defined in the Credit Agreement and not otherwise defined herein are
used herein with the meanings so defined.
     Conversion of Prime Rate Loan for New LIBOR Rate Loan

         
Facility:
       
 
       
 
       
Amount to convert for new LIBOR Rate Loan:
    $  
 
       
 
       
Initial LIBOR Interest Period requested:
       
 
       
 
       
Requested date of conversion:
       
 
       

     Total Conversion of LIBOR Rate Loan for New Prime Rate Loan

                 
 
               
Facility:
               
 
               
 
               
Amount of LIBOR Rate Loan:
            $  
 
               





--------------------------------------------------------------------------------



 



     Continuation/Conversion of LIBOR Rate Loan

         
Facility:
       
 
       
Amount of existing LIBOR Rate Loan:
    $  
 
       
Conversion from Prime Rate Loan, if applicable:
    $  
 
       
Conversion to Prime Rate Loan, if applicable:
    $  
 
       
Amount to remain as LIBOR Rate Loan:
    $  
 
       
Maturity date of existing LIBOR Interest Period:
       
 
       
New LIBOR Interest Period requested:
       
 
       

     The undersigned officer, to the best of his or her knowledge, and Borrower
certify that no Default or Event of Default has occurred and is continuing under
the Credit Agreement.
     DATED:                                                               
                  

          JOHN B. SANFILIPPO & SON, INC.
 
       
By
             
 
       
    
  Title    
 
       





--------------------------------------------------------------------------------



 



Exhibit 3A to
Amended and Restated Credit Agreement
List of Closing Documents

1.   This Amended and Restated Credit Agreement   2.   The Line of Credit Notes
  3.   The Security Agreement   4.   The mortgage (covering the real property in
Kane County, Illinois) and the deed of trust (covering the real property in
Merced County, California)   5.   Commitment for a Mortgagee’s Title Insurance
Policy, with all endorsements as required by the Agent (minimum is Variable
Rate, Future Advance and Last Dollar) providing total coverage of $65,000,000
with respect to the property covered by the mortgage and the deed of trust   6.
  ALTA Survey with Flood Plain designations with respect to the property covered
by the mortgage and a Survey with Flood Plain designations with respect to the
property covered by the deed of trust   7.   Phase I Environmental Assessment
Report with respect to the property covered by the mortgage and the deed of
trust   8.   An “As-is” appraisals of the with respect to the property covered
by the mortgage and the deed of trust which shall contain a certification that
the appraiser’s analysis, opinions, and conclusions conform with the regulations
promulgated by the Office of the Comptroller of the Currency under Title XI of
the Federal Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as well as the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation and the Appraisal Institute   9.   The Intercreditor
Agreement   10.   UCC Search Report   11.   UCC-1 Financing Statement   12.  
Secretary’s Certificate as to Directors’ Resolutions   13.   Certificate of Good
Standing   14.   Articles of Incorporation





--------------------------------------------------------------------------------



 



15.   Bylaws   16.   Opinions of Legal Counsel   17.   Certificates of Insurance
  18.   Notice of Authorized Borrowers   19.   Deposit Account Control Agreement
with LaSalle Bank National Association   20.   Trademark License Agreement





--------------------------------------------------------------------------------



 



Exhibit 4A to
Amended and Restated Credit Agreement
Disclosure Schedule

     
Part 1:
  Judgments, Litigation, Claims and Proceedings  
 
  None.  
Part 2:
  Defaults and Disputes  
 
  None.  
Part 3:
  Licenses, Patents, Copyrights, Trademarks, Trade Names and Applications  
 
  See Attached.





--------------------------------------------------------------------------------



 



Continuation of Exhibit 4A to
Amended and Restated Credit Agreement
Disclosure Schedule (Continued)

     
Part 4:
  Tax Liability Claims  
 
  None.  
Part 5:
  Other Indebtedness

                                  Outstanding   Description of Indebtedness  
Nature of Indebtedness   Obligor   6/29/06   any Lien
Long Term Notes
(various lenders)
  Financing for new facility
consolidation project   Borrower     61,338,889     None.
IRB Financing Irrevocable LC for $6,035,864.71
  Used to finance the construction and equipping of Borrower’s Bainbridge
Georgia facility   Borrower     5,865,000     Security interest granted in
equipment and buildings.
Capital Equipment
Leases
  Leases for Equipment   Borrower     120,486     Security interest in
equipment.
Standby Letters of Credit
  Primarily insurance related   Borrower     3,194,280     None.





--------------------------------------------------------------------------------



 



Part 6: Other Names Used by Borrower
1. John B. Sanfilippo & Son, Inc.
2. Sunshine Nut Co., Inc.
3. The Home Economist
4. JBS International, Inc.
5. Chicago’s Hometown Nut





--------------------------------------------------------------------------------



 



Continuation of Exhibit 4A to
Amended and Restated Credit Agreement
Disclosure Schedule (Continued)
Part 7: Affiliates

1.   Heartland Advisors, Inc. owns approximately ten percent (10%) of the
Borrower’s common stock.   2.   The Baupost Group LLC owns approximately ten
percent (10%) of the Borrower’s common stock.   3.   Marian R. Sanfilippo is a
member of the Sanfilippo control group.   4.   Lisa A. Evon is a member of the
Sanfilippo control group.

Part 8: Environmental Matters
All matters disclosed on that certain Phase I environmental site assessment
dated as of November 15, 2004 and prepared by Pioneer Engineering &
Environmental Service, Inc. with respect to the real property in Kane County,
Illinois, and that certain Phase I environmental site assessment dated as of
June 28, 2006 and prepared by Anton Geological with respect to the real property
in Merced County, California.





--------------------------------------------------------------------------------



 



Exhibit 5A to
Amended and Restated Credit Agreement
Compliance Certificate
         Pursuant to Section 5.1 of the Amended And Restated Credit Agreement
dated July [Insert Date], 2006 (as may be amended, replaced, restated or
supplemented from time to time, the “Credit Agreement”) by and between John B.
Sanfilippo & Son, Inc., a Delaware corporation (“Borrower”), the financial
institutions party to the Credit Agreement (collectively the “Lenders”) and U.S.
Bank National Association in its capacity as the Agent (the “Agent”), the
undersigned certifies to the Agent and the Lenders as follows:

1.   The financial statements of Borrower, attached hereto, for the period
ending (the “Financial Statements”), have been prepared in accordance with the
requirements of Section 5.1 of the Credit Agreement and have been delivered on
or before the date they are due.   2.   The representations and warranties
contained in Section 4 of the Credit Agreement are true and correct as of the
date hereof (subject to the qualifications set forth therein).   3.   Borrower
is in compliance with all of the affirmative and negative covenants set forth in
Sections 5 and 6 of the Credit Agreement as of the date hereof.   4.  
Specifically, as of the date of the Financial Statements:

  a.   At the end of each month Borrower’s “Working Capital” (as described in
the Credit Agreement) is required not to be less than $75,000,000; Borrower’s
actual Working Capital as so described is $_________.

In Compliance:             Yes ___      No ___





--------------------------------------------------------------------------------



 



  b.   At the end of each month Borrower’s “Adjusted Borrowing Base Limit II”
(as described in the Credit Agreement) is required not to be less than
$10,000,000; Borrower’s actual Adjusted Borrowing Base Limit II as so described
is $_________.

In Compliance:       Yes ___      No ___

  c.   At the end of each fiscal quarter at which Borrower’s “Adjusted Borrowing
Base Limit III” (as described in the Credit Agreement) is less than $20,000,000,
Borrower’s “Fixed Charge Coverage Ratio“ (as described in the Credit Agreement)
is required not to be less than 1.10 to 1; Borrower’s actual Adjusted Borrowing
Base Limit III as so described is $_________, and, if applicable, Borrower’s
actual Fixed Charge Coverage Ratio as so described is _________.

In Compliance:             Yes ___      No ___

  d.   Borrower is not allowed to: (i) purchase, invest in or otherwise acquire
(including acquisitions through capitalized leases) additional real estate,
equipment or other fixed assets in connection with the Project (as described in
the Credit Agreement), in excess $110,000,000, in aggregate, over fiscal years
2004 through and including 2008 (“Project Related Capital Expenditures”) or
(ii) purchase, invest in or otherwise acquire (including acquisitions through
capitalized leases) additional real estate, equipment or other fixed assets
(including Project Related Capital Expenditures) in any fiscal year, in an
amount in excess of $13,000,000 in the aggregate in any such fiscal year; it
being agreed that the maximum permissible expenditures in clauses (i) and
(ii) shall be cumulative and expenditures under one clause shall not reduce the
permitted amounts expendable under the other clause; Borrower’s actual
year-to-date Project Related Capital Expenditures are $_________ and Borrower’s
other actual year-to-date capital expenditures as so described are $_________.

In Compliance:             Yes ___      No ___

  e.   The Applicable Margin (as described in the Credit Agreement) is
determined in accordance with a Financial Performance Level (as described in the
Credit Agreement), which, in turn, is determined by the Borrower’s “Adjusted
Borrowing Base Limit I” (as described in the Credit Agreement). As of _________
(the most recent fiscal quarter end), Borrower’s actual Adjusted Borrowing Base
Limit I as so described was $_________ and the Financial Performance Level was
_________.





--------------------------------------------------------------------------------



 



5.   All adjustments and calculations related to the amounts set forth in each
of 4a through 4e are attached hereto.

Dated: _____________________, 200__

        JOHN B. SANFILIPPO & SON, INC.  
 
   
By
     
 
   
Its:
   
 
   





--------------------------------------------------------------------------------



 



Schedule 4.a. Working Capital

         
Current Assets
    $  
 
       
Minus Current Liabilities
    $  
 
       
Working Capital
    $  
 
       

Calculated in accordance with the following:
“Working Capital” shall mean as of any particular date, Borrower’s combined
current assets, less Borrower’s combined current liabilities determined in
accordance with GAAP, provided, however (a) temporary long-term debt
reclassifications as current liabilities (including during a Sharing Period)
shall not be included as current liabilities, and (b) the aggregate amount of
Loans outstanding shall be included as current liabilities regardless of their
maturity.
Schedule 4.b. Adjusted Borrowing Base Limit II

         
Line of Credit Loan Commitment
    $  
 
       
Borrowing Base Limit (Borrowing Base minus outstanding Liabilities)
    $  
 
       
Available Amount (Commitment minus outstanding Liabilities)
    $  
 
       
Adjusted Borrowing Base Limit II
    $  
 
       

Calculated in accordance with the following:
“Adjusted Borrowing Base Limit II” shall mean, at any time, (a) prior to any
increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b) an amount equal to the lesser of (i) the Borrowing Base Limit,
or (ii) the Available Amount plus the lesser of (A) the positive difference, if
any, of the Borrowing Base minus the total amount of the Line of Credit Loan
Commitment, or (B) $10,000,000, or (b) after any increase of the total amount of
the Line of Credit Loan Commitment per Section 8.30(b) an amount equal to the
lesser of (i) the Borrowing Base Limit, or (ii) the Available Amount.





--------------------------------------------------------------------------------



 



     
Schedule 4.c.
  Fixed Charge Coverage Ratio
 
  If Adjusted Borrowing Base Limit III is less than $20,000,000

         
Line of Credit Loan Commitment
    $  
 
       
Borrowing Base Limit (Borrowing Base minus outstanding Liabilities)
    $  
 
       
Available Amount (Commitment minus outstanding Liabilities)
    $  
Adjusted Borrowing Base Limit III
    $  
 
       

Calculated in accordance with the following:
“Adjusted Borrowing Base Limit III” shall mean, at any time, (a) prior to any
increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b) an amount equal to the lesser of (i) the Borrowing Base Limit,
or (ii) the Available Amount plus the lesser of (A) the positive difference, if
any, of the Borrowing Base minus the total amount of the Line of Credit Loan
Commitment, or (B) $20,000,000, or (b) after any increase of the total amount of
the Line of Credit Loan Commitment per Section 8.30(b) an amount equal to the
lesser of (i) the Borrowing Base Limit, or (ii) the Available Amount.

                 
Net Income
            $  
 
               
Plus Provision For Income Taxes
            $  
 
               
Plus Interest Expense
            $  
 
               
Plus Depreciation Expense
            $  
 
               
Plus Amortization Expense
            $  
 
               
Plus Other Non-cash Expenses or Charges
            $  
 
               
Minus Non-Operating Gains
            $  
 
               
Plus Non-Operating Losses
            $  
 
               
EBITDA
            $  
 
               
Minus Cash Income Taxes Paid
            $  
 
               
Minus Cash Dividends and/or Amounts Paid to Redeem Stock
            $  
 
               
Minus the Lesser of:
               
Capital Expenditures
    $          
 
               
Depreciation Expense
    $       $  
 
               
Plus Rent and Other Lease Expense
            $  
 
               
Unallocated EBITDA
            $  
 
               
Principal Due or Paid On Long Term Debt
    $          
 
               
Plus Cash Interest Paid
    $          
 
               
Plus Rent and Other Lease Expense
    $          
 
               
Divided By Total
            $  
 
               
Fixed Charge Coverage Ratio
               
 
               





--------------------------------------------------------------------------------



 



Schedule 4.d. Capital Expenditure Limitations
Listing of Project Related Capital Expenditures:

               
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
              Total Project Related Capital Expenditures     $    
 
           

Listing of Other Capital Expenditures:

               
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
        $    
 
           
 
              Total Other Capital Expenditures     $    
 
           

 



--------------------------------------------------------------------------------



 



Schedule 4.e. Financial Performance Level

         
Line of Credit Loan Commitment
    $  
 
       
Borrowing Base Limit (Borrowing Base minus outstanding Liabilities)
    $  
 
       
Available Amount (Commitment minus outstanding Liabilities)
    $  
 
       
Adjusted Borrowing Base Limit I
    $  
 
       

Calculated in accordance with the following:
“Adjusted Borrowing Base Limit I” shall mean, at any time, (a) prior to any
increase of the total amount of the Line of Credit Loan Commitment per
Section 8.30(b) an amount equal to the lesser of (i) the Borrowing Base Limit,
or (ii) the Available Amount plus the lesser of (A) the positive difference, if
any, of the Borrowing Base minus the total amount of the Line of Credit Loan
Commitment, or (B) $25,000,000, or (b) after any increase of the total amount of
the Line of Credit Loan Commitment per Section 8.30(b) an amount equal to the
lesser of (i) the Borrowing Base Limit, or (ii) the Available Amount.

      Financial     Performance     Level   Adjusted Borrowing Base Limit I
Level 1
  Less than or equal to $20,000,000
Level 2
  Less than or equal to $40,000,000 but greater than $20,000,000
Level 3
  Less than or equal to $60,000,000 but greater than $40,000,000
Level 4
  Less than or equal to $80,000,000 but greater than $60,000,000
Level 5
  Greater than $80,000,000

Financial Performance Level Is                               
                    

 



--------------------------------------------------------------------------------



 



Exhibit 6A to
Amended and Restated Credit Agreement
Permitted Dispositions of Property
Dispositions of property as described as part of the Project.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
BETWEEN
U.S. BANK NATIONAL ASSOCIATION AS AGENT AND LENDER
THE OTHER FINANCIAL INSITUTIONS AS LENDERS
AND
JOHN B. SANFILIPPO & SON, INC.
Dated as of July 25, 2006

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 1

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   BAKING CLASSICS  
3159511553B/   76/977077           2909153   Registered
 
          United States of America   11-May-2001   11-Dec-2001
  07-Dec-2004   07-Dec-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Shelled nuts and flaked and prepared coconut.

 
                                 
BAYOU BLEND
          3159511308/   75/11 5602           2145318   Registered
 
          United States of America   07-Jun-1996   24-Jun-1997
  17-Mar-1998   17-Mar-2008
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Snack mix consisting primarily of sesame sticks, cajun-seasoned
sesame sticks and toffee-coated peanuts, and also containing processed peanuts.

 
                                 
CHEF’S NATURALS
          3159511278/   75/106271           2148221   Registered
 
          United States of America   20-May-1996   18-Mar-1997
  31-Mar-1998   31-Mar-2008
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Shelled nuts.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 2

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   CHICAGO’S HOMETOWN
NUT   3159511618/   78/259471           2826758   Registered
 
          United States of America   06-Jun-2003           23-Mar-2004  
23-Mar-2014
 
  Class(es):   29, 30, 31       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   29/Shelled and roasted nuts; snack mixes consisting primarily of
processed nuts; candied nuts; processed flavored nuts. 30/Chocolate covered
nuts. 31/Unprocessed and unshelled nuts and seeds.

 
                                 
Design of Three Trees
          3159510360/   74/088841           1683893   Registered
 
          United States of America   17-Aug-1990           21 -Apr- 1992  
21-Apr-2012
 
  Class(es):   29, 30, 31       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola based
snack foods.
            31/Unprocessed seeds.

 
                                 
EVON’S
          3159510271/   796912           505515   Registered
 
          Canada   08-Nov-l995           15-Dec-l998   15-Dec-2013
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:   Scott & Aylen       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
  Related Case No.   3159510220       Resp. Office:        IL    
 
  Goods:   Processed nuts and dried fruits: candies, candied and chocolate
covered nuts, candied fruits, cheese puffs, corn puffs, popped popcorn,
pretzels, cookies and granola-based snack foods. Processed nuts and dried
fruits; candies, candied and chocolate covered nuts, candied fruits, cheese
puffs, corn puffs, popped popcorn, pretzels, cookies and granola-based snack
foods: unprocessed seeds.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 3

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   EVON’S   3159510271/3
  485-10           935   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Cavelier Abogados
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510190C
      Resp. Office:        IL         Goods:  
All the products of class 31 international including unprocessed seeds.

           
 
                      EVON’S          
3159510271/1
  485-11           937   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Cavelier Abogados
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510190A
      Resp. Office:        IL         Goods:  
All the products of class 29 including processed nuts and dried fruits.

           
 
                      EVON’S          
3159510271/2
  485-09           936   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
30
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                        Related Case No.  
3159510190B
      Resp. Office:         IL         Goods:  
All products in international class 30, mainly candies, candied and chocolate
covered nuts, candied fruits, cheese puffs, corn puffs, popped popcorn,
pretzels, cookies and granola-based snack foods and all the products of the
class.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 4

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   EVON’S          
3159510271/
  65335/94           3340279   Registered            
Japan
  30-Jun-1994   19-Mar-1997   15-Aug-1997   15-Aug-2007     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Asamura Patent Office
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                        Related Case No,  
3159510174
      Resp. Office:        IL         Goods:  
Processed vegetables and processed fruit.

           
 
                      EVON’S          
3159510271/1
  74/088869   07-Apr-1992   1697799   Registered            
United States of America
  17-Aug-1990           30-Jun-l992   30-Jun-2012     Class(es):  
29, 30, 31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                               
 
      Resp. Office:        IL         Goods:  
29/Processed nuts and dried fruits.

            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola-based
snack foods.
            31/Unprocessed seeds.
           
 
                      EVON’S (with 3 Trees) Design   3159510263/   74/088864    
      1697798   Registered            
United States of America
  17-Aug-1990   07- Apr- 1992   30-Jun-1992   30-Jun-2012     Class(es):  
29, 30, 31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                           
 
      Resp. Office:        IL         Goods:  
29/Processed nuts and dried fruits.

            30/Candies, candied and chocolate Covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola based
snack foods.
            31/Unprocessed seeds.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 5

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
              3099   Registered            
Antigua and Barbuda
              28-Dec-1988   27-Dec-2016     Class(es):  
42
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Christian, Lovell, Walwyn & Co.

  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511316
      Resp. Office:        IL         Goods:  
Nuts (shelled, roasted or otherwise processed).

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Austria
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Benelux
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 6

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  20125           B20125   Registered            
Bermuda
  28-Jun-1988           07-May-1990   28-Jun-2009     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Hallett, Whitney & Patton

  Agent Ref:             Owner Name:  
The Procter & Gamble Company

                    Related Case No.  
3159510697
      Resp. Office:        IL         Goods:  
Snack mix containing primarily of processed fruits and processed nuts.

           
 
                      FISHER          
3159510735/
  3613           3611   Registered            
Cambodia
  14-Sep-1993           23-Nov-1993   14-Sep-2013     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Domnern Somgian & Boonma

  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510735
      Resp. Office:        II.         Goods:  
Meat, fish, poultry and game: meat extracts; preserved, dried and cooked fruits
and vegetables; jellies; jams, fruit sauces; eggs, milk and milk products;
edible oils an fats.

           
 
                      FISHER          
3159510867/
  810018           511757   Registered            
Canada
  16-Apr-1996           12-May-l999   12-May-2014     Class(es):  
 
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Scott & Aylen
      Agent Ref:   TM 40650-1         Owner Name:  
John R. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511120
      Resp. Office:        IL         Goods:  
Snack mix consisting primarily of processed fruits and processed nuts; snack
mixes consisting primarily of wheat or rice and also containing processed nuts.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 7

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  37796           37796   Registered            
Cyprus, Republic of
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Czech Republic
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Denmark
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 8

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
              49810   Registered            
Dominican Republic
  25-Jul-1990           16-Oct-1990   16-Oct-2010     Class(es):  
55
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Jorge Mera & Villegas
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510760
      Resp. Office:       IL         Goods:  
Assorted nuts.

                           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Estonia
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   0l-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
European Community
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 9

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  37796           37796   Registered            
Finland
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103/
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
France
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
31595108677/
  37796           37796   Registered            
Germany
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 10

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Greece   0l-Apr-1996   25-Jul-1998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159510867/   2167           80728   Registered
 
          Guatemala   06-Apr-1994           23-Jun-l996   23-Jun-20l6
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saravia y Munoz - Guatemala       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510948       Resp. Office:
  IL    
 
  Goods:   Meat, fish, poultry and game; meat extracts: preserved, dried and
cooked fruits and vegetables; jellies, jams; eggs, milk and milk
products; edible oils and fats; salad dressings; preserves; specially shelled,
roasted or otherwise processed nuts or peanuts.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Hungary   0l-Apr-1996  
25-Jul-1998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    

 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 11

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Ireland   01-Apr-1996   25-Jul-l998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159511286/   105254           105254   Registered
 
          Israel   15-May-1996           05-Jun-1998   15-May-2017
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Wolff. Bregman and Goller       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:
  IL    
 
  Goods:   Snack mixes consisting primarily of processed fruits and processed
nuts.

 
                                 
FISHER
          3159511294/   105255           105255   Registered
 
          Israel   15-May-1996           08-Jun-l998   15-May-20l7
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Wolff. Bregman and Goller       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:
  IL    
 
  Goods:   Snack mixes consisting primarily of wheat-based or rice-based snack
foods and also containing processed nuts.


 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 12

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Italy   01-Apr-1996   25-Jul-1998   22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159510980/X   88-13628     89-5358     171012   Registered
 
          Korea. Republic of   31-May-1989           31-May-1989   3l-May-2009
 
  Class(es):   Int. C1. 29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Kim & Chang       Agent Ref:   TR-885170/HMS    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:
  IL    
 
  Goods:   29/Shelled, roasted or otherwise processed peanuts, cashews, walnuts,
filberts, pecans, almonds, Brazil nuts, sunflower seeds, pistachios, and any
mixture thereof.

 
                                 
FISHER
          3159510867/   2433           2348   Registered
 
          Laos   27-Aug-l993           31-May-1994   27-Aug-20l3
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Deacons       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510999       Resp. Office:
  IL    
 
  Goods:   All goods in International Class 29.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 13

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Latvia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Lithuania   01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Malta   01-Apr-1996   25-Jul-1998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 14

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/4   701449           908858   Registered
 
          Mexico   10-Feb-2005           22-Nov-2005   10-Feb-20I5
 
  Class(es):   31       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0307    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511685       Resp. Office:
  IL    
 
  Goods:   Unprocessed and unshelled nuts (fruits) and seeds (cereal seeds).

 
                                 
FISHER
          3159510867/3   701448           909417   Registered
 
          Mexico   10-Feb-2005           23-Nov-2005   10-Feb-2015
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0306    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511669       Resp. Office:
  IL    
 
  Goods:   Chocolate covered nuts.                    
 
                                 
FISHER
          3159510867/2   701450           909418   Registered
 
          Mexico   10-Feb-2005           23-Nov-2005   10-Feb-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0305    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511677       Resp. Office:
  IL    
 
  Goods:   Shelled and roasted nuts; snack mixes consisting primarily of
processed nuts; processed flavored nuts.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 15

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Poland   01-Apr-1996   25-Jul-1998
  22-Apr-l999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
      Portugal   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   315951 1103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Slovakia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 16

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Slovenia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          31595108677   37796           37796   Registered
 
          Spain   01-Apr-1996   25-Jul-1998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          31595108677   37796           37796   Registered
 
          Sweden   0l-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 17

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/2   31761           24852   Registered
 
          United Arab Emirates   09-Jun-1999           20-Jan-2003   09-Jun-2009
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Saba & Co. - UAE       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son. Inc.                    
 
  Related Case No.   3159511332B       Resp. Office:   IL    
 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          United Kingdom   01-Apr-1996   25-Jul-l998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:   IL    
 
  Goods:   Snack mixes containing nuts and fruits.
       
 
                                 
FISHER
          3159510867/   74/657578           2066173   Registered
 
          United States of America   17-Mar-1995   11-Mar-1997
  03-Jun-1997   03-Jun-2007
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Snack mix containing primarily of processed fruits and processed
nuts.
30/Snack mixes consisting primarily of wheat-based or rice-based snak foods and
also containing processed nuts.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 18

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   118202003               Published
 
          Venezuela   27-Aug-2003   13-Feb-2004
       
 
  Class(es):   29       Attomey(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Hoet Pelaez Castillo & Duque       Agent Ref:   01-130678    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511634       Resp. Office:   IL    
 
  Goods:   Shelled or roasted nuts: candied flavored and chocolate-covered nuts;
snack mix consisting primarily of processed fruits and processed nuts; snack
mixes consisting primarily of wheat-based or rice-based snack foods and also
containing processed nuts.

 
                                 
FISHER and Design
          3159510670/               81/3419   Registered
 
          Barbados   05-May-1989           25-Jun-1992   25-Jun-20l2
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Carrington & Sealy       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510670       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).
       
 
                                 
FISHER add Design
          3159510670/   667037           400851   Registered
 
          Benelux   03-Jul-1984           17-Jan-l985   03-Jul-2014
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Novagraaf Nederland B.V.       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510689       Resf. Office:   IL    
 
  Goods:   29/Roasted nuts, snacks.                                
30/Confectionery items, snacks, candy.
       

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 19

                                              Case Number/Subcase   Application
  Publication   Registration   Status Trademark           Country Name  
Number/Date   Number/Date   Number/Date   Next Renewal  
FISHER and Design
          3159510670/   707921           1277980   Registered
 
          France   04-Jul-1984           04-Jul-1984   3l-Jul-2014
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Cabinet Lavoix       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510786       Resp. Office:   IL    
 
  Goods:   Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes,
flours and preparations made from cereals, bread, pastry and confectionery,
edible ices: honey, molasses; yeast, baking powder; salt, mustard, vinegar,
sauces (except salad dressing): spices: ice: nuts and roasted nuts,
confectionery products, snacks, candy.

 
                                 
FISHER and Design
          3159510670/   B74890/30W7           1076622   Registered
 
          Germany   05-Jul-1984           03-May-1985   31-Jul-20l4
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Boden Oppenhoff       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510921       Resp. Office:   IL    
 
  Goods:   Confectionery, snack foods for immediate consumption, namely corn
snacks, popcorn (glazed, carmel or candy-coated), mixtures of popcorn

 
                                 
FISHER and Design
          3159510670/2   H4HC0101764           355990   Registered
 
          Indonesia   16-Jan-l995           16-Dec-1996   16-Jan-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   George Widjojo & Partners       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510956B       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game; meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams; eggs, milk and other dairy
products; preserves, pickles.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 20

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER and Design
          3159510670/               22320   Registered
 
          Jordan               3l-Oct-1984   31-Oct-20l5
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saba & Co. - Jordan       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510972       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).
       
 
                                 
FISHER and Design
          3159510670/1   44434           81889   Registered
 
          Lebanon   08-Dec-1999           08-Dec-1999   08-Dec-20l4
 
  Class(es):   29.30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Saba & Co. - Lebanon       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511006B       Resp. Office:   IL    
 
  Goods:   29/ Meat, fish, poultry and game: meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams, eggs, milk and other dairy
products: edible oils and fats: preserves pickets, roasted nuts.
30/Confectionery items, snack foods, candy.

 
                                 
FISHER and Design
          3159510670/   4663           4663   Registered
 
          Qatar   08-Dec-1984           14-May-l99l   08-Dec-20l4
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saba & Co. - Qatar       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510808       Resp. Office:   IL    
 
  Goods:   29/Nuts (shelled, roasted or otherwise processed).
30/Confectionary items, snack foods, candy.


 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 21

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER and Design
          3159510670/               14450   Registered
 
          Saudi Arabia   25-Feb-1985           24-Jun-l986   05-Apr-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   APA - Associated Patent Attorneys       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510816       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).        
 
                                 
FISHER and Squirrel Design
          3159510840/   269694           269694   Registered
 
          Uruguay   26-Apr-l994           06-Dec-1996   06-Dec-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Fox. Fox & Lapenne       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510840       Resp. Office:   IL    
 
  Goods:   Meat, fish, poulty and game; meat extracts, preserved dried and
cooked fruits and vegetables, jellies, jams, eggs, milk and other dairy.
 
                                 
FISHER CRUNCHY BAKED PEANUTS
          3159510719/   818353716           818353716   Registered
 
          Brazil   13-Mar-1995   18-Feb-2003   2-Aug-2003   12-Aug-20l3
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Trench. Rossi E Watanabe Advogados       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510719       Resp. Office:   IL    
 
  Goods:   Shelled, roasted or otherwise processed nuts and snack food.    

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 22

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER FAVORITES
          3159510883/   818353724               Suspended
 
          Brazil   13-Mar-1995   19-Dec-1995        
 
  Class(es):   29,30,29,40       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Trench. Rossi E Watanabe Advogados       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510727       Resp. Office:   IL    
 
  Goods:   Fruits, greens, vegetables, and cerels (Cl 29.30); fats and edible
oils; special protection for shelled, roasted or otherwise processed
 
                                 
FISHER FAVORITES
          3159510883/   74/280735           1813891   Registered
 
          United States of America   29-May-1992   05-Oct-l993   28-Dec-1993  
28-Dec-2013
 
  Class(es):   29,30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Shelled, roasted or otherwise processed nuts.    
 
          30/Candied, flavored nuts.                    
 
                                 
FISHER FUSIONS(Stylized)
          3159511715/   78/831201               Pending
 
          United States of America   07-Mar-2006                
 
  Class(es):   29,30       Attorney(s):   DJS BPO    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Snack mixes consisting primarily of processed nuts and processed
fruits.             30/Snack mixes consisting primarily f wheat-based or
rice-based snack foods and also containing processed nuts.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 23

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUT
          3159511030/               035708   Registered
 
          Panama   11-May-1984           10-Jan-1985   10-Jan-2015
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Arias. Fabrega & Fabrega       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511030       Resp. Office:   IL    
 
  Goods:   Foods, salt, spices, sugar.        
 
                                 
FISHER NUTS
          3159510700/   022775           62214-C   Registered
 
          Bolivia   09-Nov-l994           18-Oct-1996   18-Oct-2006
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Rojas. C R & F       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510700       Resp. Office:   IL    
 
  Goods:   All wares in the Class, especially food and food ingredients,
particularly shelled and/or baked nuts and nuts processed in any other way.
 
                                 
FISHER NUTS
          3159510700/   93392964           160090   Registered
 
          Colombia   24-Jun-1993           30-Mar-1994   30-Mar-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Castillo Grau & Associates       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510751       Resp. Office:   IL    
 
  Goods:   Meat fish, poultry and game: meat extracts; preserved, dried and
cooked fruits and vegetabes; jellies, jams: eggs, milk and milk products.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 24

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUTS
          3159510700/   50523           3984-95   Registered
 
          Ecuador   27-Sep-1994           30-NOV-1995   30-Nov-20l5
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Bermeo & Bermeo       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510778       Resp. Office:   IL    
 
  Goods:   All good in the class, especially toasted nuts.        
 
                                 
FISHER NUTS
          3159510700/   12848-93           275668   Registered
 
          Paraguay   10-Aug-1993           14-Jun-1994   14-Jun-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Berkemeyer       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511049       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat extracts: preserved, dried and
cooked fruits and vegetabes: jellies, jams: eggs, milk and milk products.
 
                                 
FISHER NUTS
          3159510700/   251199           012079   Registered
 
          Peru   22-Sep-I994           29-Dec-1994   29-Dec-20l4
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   BFUDA       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510794       Resp. Office:   IL    
 
  Goods:   All wares in the Class, and its ingredients, shelled roasted nuts and
all kind of processed nuts.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 25

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUTS
          3159510700/   264525           264525   Registered
 
          Uruguay   09-Aug-1993           07- Apr- 1995   07-Apr-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Fox. Fox & Lapenne       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510859       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat etracts: preserved, dried and
cooked fruits and vegetabes: jellies, jams: eggs, milk and milk
 
                                 
FISHER NUTS
          3159510700/   1438593               Published
 
          Venezuela   04-Aug-1993   09-Jan-1995        
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   DESPH       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510891       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat extracts: preserved, dried and
cooked fruits and vegetables: jellies, jams: compotes: eggs, milk and milk
products: edible oils and fats.
 
                                 
fisher,el (Domain Name)
          3159510743B/                   Registered
 
          Chile   10-Jul-2002           10-Jul-2002   10-Jul-2008
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Harnecker, Estudio       Agent Ref:   338/HRL    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 26

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER’S
          3159510743 A/X               546917   Registered
 
          Chile               27-Aug-1999   27-Aug-2009
 
  Class(es):   Int, Cl, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Products of the class.        
 
                                 
FISHER’S
          3159510875/   73/122398           1100900   Registered
 
          United States of America   11-Apr-1977   06-Jun-1978   29-Aug-1978  
29-Aug-2008
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   Shelled or roasted nuts.                    
 
                                 
FLAVOR TREE
          3159510522/X   314568           167908   Registered
 
          Canada   09-Jul-1968           27-Feb-1970   27-Feb-20l5
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Osier, Hoskin & Harcourt LLP-Toronto       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Flour based flavoured snack sticks.

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 27

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FLAVOR TREE
          3159510514/   643655           1217070   Registered
 
          France   27-Oct-1982           27-Oct-1982   27-Oct-2012
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                               
 
                  Resp. Office:   IL    
 
  Goods:   30/(Description of goods listed in French, no English translation)
       
 
                                 
FLAVOR TREE
          3159510506/X   36513/87           2155405   Registered
 
          Japan   02-Apr-l987           3l-Jul-1989   31-Jul-2009
 
  Class(es):   Int. Cl. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Asamura Patent Office       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Confectionery, bread and buns.                    
 
                                 
FLAVOR TREE
          3159510549/2   1271613           B1271613   Registered
 
          United Kingdom   18-Jul-1986           10-May-l989   18-Jul-2007
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510476       Resp. Office:   IL    
 
  Goods:   Snack foods included in Class 29 in the roll form and made from
fruits.
       

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 28

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FLAVOR TREE
          3159510549/1   1001008           B1001008   Registered
 
          United Kingdom   Ol-Nov-1972           13-Feb-1974   01-Nov-2007
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510484       Resp. Office:   IL    
 
  Goods:   Processed soya beans: foodstuffs in the form of sticks or chips, all
made principally of flour and all being flavoured; all prepared

 
                                 
FLAVOR TREE
          3159510549/   72/287904           862481   Registered
 
          United States of America   02-Jan-1968   30-Apr-1968
  24-Dec-1968   24-Dec-2008
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   Sesame flavored snack sticks containing wheat flour.

 
                                 
FLAVOR TREE and Design
          3159510530/   73/338734           1236611   Registered
 
          United States of America   24-Nov-1981   08-Feb-1983
  03-May-l983   03-May-2013
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   A baked snack food product made primarily from wheat flour, vegetable
oil, sesame seeds, and other flavorings and coloring ingredients.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 29

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
GOLDEN ROAST
          3159510905/   72/183500           780014   Registered
 
          United States of America   24-Dec-1963   25-Aug-1964
  10-Nov-1964   10-Nov-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:        IL    
 
  Goods:   Shelled edible nuts.    
 
                               
GOOD FOR U and Design
          3159511561A/2   76/976112           2841385   Registered
 
          United States of America   14-Aug-2001   06-Aug-2002
  11-May-2004   11-May-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511561B       Resp. Office:        IL    
 
  Goods:   Shelled and roasted nuts; snack mix consisting primarily of processed
nuts; dried fruits; candied nuts; processed flavored nuts.    
 
                               
Miscellaneous Design
          3159510930/   3141/84           B3141/84   Registered
 
          Malaysia   13-Jul-1984           13-Jul-1984   13-Jul-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Drew & Napier LLC — Singapore       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511014       Resp. Office:        IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 30

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
Miscellaneous Design
          3159510930/               B3564/84   Registered
 
          Singapore   07-Jul-1984           07-Jul-1984   07-Jul-2011
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Drew & Napier LLC — Singapore       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510824       Resp. Office:        IL    
 
  Goods:   Nuts being shelled, roasted or processed.    
 
                               
Miscellaneous Design
          3159510930/               B1221372   Registered
 
          United Kingdom   22-Jun-1984           15-May-1987   22-Jun-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   HallMark IP Limited       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510930       Resp. Office:        IL    
 
  Goods:   Nuts being shelled, roasted or processed.    
 
                               
NATURE’S NUT MIX
          3159511570/1   76/975151           2774066   Registered
 
          United States of America   14-Aug-2001   19-Feb-2002
  14-Oct-2003   14-Oct-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   11570-B       Resp. Office:        IL    
 
  Goods:   Shelled and roasted nuts; snack mix consisting primarily of process
nuts; dried fruits; candied nuts; processed flavored nuts.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 31

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SALAD BUDDIES
      3159511650/   78/366824       3002851   Registered
 
      United States of America   12-Feb-2004   l6-Nov-2004   27-Sep-2005  
27-Sep-20l5
 
  Class(es):    29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
              Resp. Offlce:   IL         Goods:   Snack mixes consisting
primarily of processed nuts, processed fruits and/or raisins.
   
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Austria   24-Dec-l998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Offlce:   IL    
 
  Goods:   29/Processed nuts and dried fruits.                        
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Benelux   24-Dec-1998   l5-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Offlce:   IL    
 
  Goods:   29/Processed nuts and dried fruits.                        
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 

c

     

 Thursday, July 13, 2006   Trademark List   Page: 32

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   890747       552435   Registered
 
      Canada   18-Sep-1998   03-Nov-1999   16-Oct-2001   16-Oct-20l6
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:             Agent
Name:   Osler, Hoskin & Harcourt LLP-Toronto   Agent Ref:    8933238    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511430       Resp. Office:   IL         Goods:  
Processed nuts and dried fruits, candies, candied and chocolate covered nuts,
candied fruits, cheese puffs, corn puffs, popped popcorn, pretzels, cookies and
granola-based snack foods.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Cyprus, Republic of   24-Dec-l998   15-Nov-l999   20-Feb-2001  
24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.    3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, com puffs, popped popcorn,
pretzles, granola-based snack foods, excluding biscuits, wafers and shortbread.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Czech Republic   24-Dec-1998   15-Nov-l999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Gods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 33

                                      Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      Denmark   24-Dec-l998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.
 
                           
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      Estonia   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. CI. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   lohn B. Sanfilippo & Son, Inc.                    
 
  Related Case No.    3159511480       Resp. Office:   IL         Goods:  
29/Processcd nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.
 
                           
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      European Community   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 34

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Finland   24-Dec-1998   l5-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.
 
                       
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      France   24-Dec-l998   15-Nov-1999   20-Feb-200l   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.
 
                       
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Germany   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 35

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Greece   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Hungary   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Ireland   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 36

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Italy   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Latvia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Lithuania   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 37

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Malta   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Poland   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Portugal   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 38

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Slovakia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Slovenia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Spain   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 39

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Sweden   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          United Kingdom   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   76/372223           2662957   Registered
 
          United States of America   19-Feb-2002   24-Sep-2002
  17-Dec-2002   17-Dec-2012
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511448B       Resp. Office:        IL    
 
  Goods:   29/Processed nuts; dried fruits; candied nuts.            
30/Candies, chocolate covered nuts, candied fruits, puffed corn snacks, puffed
cheese flavored snacks, popped popcorn, pretzels, cookies and granola based
snack bars.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 40

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SUNSHINE COUNTRY
          3159511502/X   73/268559           1195301   Registered
 
          United States of America   30-Jun-1980   08-Sep-1981
  11-May-1982   11-May-2012
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:        IL    
 
  Goods:   Processed nuts and processed seeds.                    
 
                                 
TEXAS PRIDE
          3159510018/   74/366189           1802211   Registered
 
          United States of America   09-Mar-1993   10-Aug-1993
  02-Nov-1993   02-Nov-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 15       Resp. Office:        IL    
 
  Goods:   Processed nuts and processed edible seeds.
 
                                 
THE HOME ECONOMIST
          3159510433/2   73/733047           1523990   Registered
 
          United States of America   07-Jun-1988   15-Nov-1988
  07-Feb-1989   07-Feb-2009
 
  Class(es):   42       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   10433 B       Resp. Office:        IL    
 
  Goods:   Retail grocery store services featuring bulk sales.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 41

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
TOM SCOTT
          3159510913/   73/362715           1258719   Registered
 
          United States of America   03-May-1982   30-Aug-1983
  11-May-1982   22-Nov-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:        IL    
 
  Goods:   Roasted nuts.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 1

Case Number: 3159510638

               
Title:
  Continuous Preparation Of Non-Aggregated Edible Cores With   Inventor(s):    
 
  Crisp Farinaceous Coatings       Lanner
Client:
  John B. Sanfilippo & Son, Inc.       Romanach
Owner:
  John Sanfilippo & Company       Hsieh
Disclosure Status:
  Filed       Mishkin
Disclosure Date:
           
Attorney(s):
  MPV        

                                                  Country   Sub Case   Case Type
  Status     Application Number   Filing Date     Patent Number   Issue Date  
Expiration Date     Related Case No.  
Canada
      PCT   Granted     2155676     10-Feb-1994     2155676     0l-Dec-1998  
10-Feb-2014     3159511170  
Mexico
      ORD   Granted     941219     16-Feb-1994     186094     24-Sep-1997  
16-Feb-2014     3159511200    
United States of America
      ORD   Granted     08/017551     16-Feb-1993     5433961     18-Jul-1995  
16-Feb-2013          

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 2

Case Number: 3159510646

               
Title:
  Producing Translucent Amorphous Sugar Coated Edible Nuts And   Inventor(s):  
 
 
  Seeds       Hsieh
Client:
  John B. Sanfilippo & Son, Inc.       Richards
Owner:
  John Sanfilippo & Company       Hinkemeyer
Disclosure Status:
  Filed       Romanach
Disclosure Date:
           
Attorney(s):
  MPV        

                                                    Country   Sub Case   Case
Type   Status     Application Number   Filing Date     Patent Number   Issue
Date   Expiration Date     Related Case No.  
United States of America
  1   CIP   Granted     08/305248     13-Sep-1994     5424085     l3-Jun-1995  
13-Sep-2014     10646 B

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 3

Case Number: 3159510654

               
Title:
  Process Of Making Low Fat Nuts   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Wong
Owner:
  John Sanfilippo & Company       Sackenheim
Disclosure Status:
  Filed      
Disclosure Date:
           
Attorney(s):
  MPV        

                                                    Country   Sub Case   Case
Type   Status     Application Number   Filing Date     Patent Number   Issue
Date   Expiration Date     Related Case No.  
United States of America
    ORD   Granted     07/733508     22-July-1991     5164217     17-Nov-1992  
22-Jul-2011        

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 4

Case Number: 3159511243

               
Title:
  Coating Unblanched, Raw Nuts   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Hsieh
Owner:
  John Sanfilippo & Company       Richards
Disclosure Status:
  Filed       Alvarado
Disclosure Date:
          Romanach
Attorney(s):
  MPV        

                                                  Country   Sub Case   Case Type
  Status     Application Number   Filing Date     Patent Number   Issue Date  
Expiration Date   Related Case No.  
United States of America
  1   CIP   Granted     08/131810     05-Oct-1993     5362505     08-Nov-1994  
10-Nov-2012   11243 A    

 



--------------------------------------------------------------------------------



 



     
     

Thursday, July 13, 2006   Master List   Page: 5

Case Number: 3159511472

               
Title:
  Des : Snack Food jar   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Arlinghaus
Owner:
          Meisner
Disclosure Status:
  Filed       Charriez
Disclosure Date:
          Millisor
Attorney(s):
  MPV       Moreno

                                            Country   Sub Case     Case Type  
Status   Application Number   Filing Date   Patent Number   Issue Date  
Expiration Date   Related Case No.  
United States of America
          DES   Granted   07/710900   31-May-1991   Des 333268   16-Feb-1993  
16-Feb-2007      

 